Activities of the European Ombudsman (2001) Deliberations of the Committee on Petitions 2001-2002
The next item is the joint debate on the following reports:
the report (A5-0267/2002) by Mr Wyn, on behalf of the Committee on Petitions, on the annual report on the activities of the European Ombudsman for the year 2001 [C5-0296/2002 - 2002/2086(COS)], and
the report (A5-0271/2002) by Mr Koukiadis, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions during the parliamentary year 2001-2002 [2002/2019(INI)].
Mr Söderman, the European Ombudsman, has the floor.
Madam President, on 1 September 1995 the Ombudsman's office started work. From then until 15 September 2002, the office received 10 535 complaints, of which 10 437 have been examined.
We carried out 1 385 full inquiries of which 19 were own-initiative inquiries. 1 149 of these cases involved the Commission, 137 cases involved the European Parliament's administration, 53 concerned the Council and 12 concerned the European Investment Bank.
Looking at the results, 345 cases were settled by the institution concerned, after the Ombudsman had informed it of the complaint.
In 206 cases a critical remark was made, in 48 cases the inquiry resulted in a draft accommodation or proposal for a friendly solution, most of it achieved a success for the complainant.
In six cases a special report was made to the European Parliament, in four of these cases Parliament upheld the Ombudsman's recommendations, and two other cases are still pending.
In 659 cases, a thorough inquiry resulted in the Ombudsman finding that there was no maladministration in the activities of the institution.
When cases are outside the Ombudsman's mandate, we always try to advise the complainant of another body that could deal with the matter. We advised the complainant to go to the national or regional Ombudsman, or petition a national or regional Parliament in 2 293 cases, to petition the European Parliament in 884 cases and to address the Commission in 913 cases.
Over the years, critical voices have been raised, saying that the Ombudsman is not sufficiently known, and that the results for citizens are inadequate because the institutions neither cooperate nor respect their obligation of good administration. Some critical voices have also suggested that the mandate is too narrow and that the European Ombudsman should deal with complaints concerning Community law wherever it is applied in the Union or even be a People's Tribune, always ready to condemn injustice wherever it occurs.
The European Ombudsman is certainly one of the best-known ombudsman institutions in the world. Our information campaign is in 12 languages and addresses 350 million citizens and residents of 15 Member States. We have visited every Member State, issued press releases, published information brochures and given many lectures and seminars to publicise the work.
One of the most effective ways of communicating with such a vast audience is via the Internet. Around 2 500 websites contain an active link to the European Ombudsman's site and nearly 42 % of complaints are now submitted electronically, many of them using the on line complaint form.
The steady increase in the number of complaints is the best proof that the Ombudsman is better and better known. Almost 200 new complaints arrive each month, nearly a 300% increase compared with the first full year of cooperation in 1996.
The results of the Ombudsman's work for European citizens are also impressive. As well as obtaining redress in individual cases, we have achieved major improvements in the general functioning of the institution. Three of these call for special mention.
First we persuaded the institutions and some bodies, including the European Central Bank and Europol, to improve public access to their documents.
Second, an own-initiative inquiry led 17 institutions and bodies to adopt codes of good administration, based on a draft suggested by us. Following a special report, the European Parliament last year adopted a revised version of the Code of Good Administrative Behaviour. We have distributed this improved version of the Code widely throughout the institutions and to European citizens, whose right to good administration the Code embodies. As instructed by the European Parliament, we apply the Code in deciding whether or not there is maladministration.
The third achievement concerns the Charter of Fundamental Rights, proclaimed in Nice in December 2000. The Ombudsman proposed the idea that the Charter should include the right to good administration. This was included as Article 41 of the Charter.
The Ombudsman has also promoted the full and correct application of the Charter. The Union institutions solemnly proclaim the Charter to the citizens as embodying their fundamental rights. The Ombudsman therefore regards the institutions' failure to respect those rights in their own activities as maladministration.
Furthermore, the Ombudsman's proposals to the European Convention include the idea that the Charter should be legally binding wherever Community law applies.
Contrary to what the critical voices say, the institutions and bodies deserve credit for their mainly cooperative attitude to the Ombudsman. They have usually responded properly, fully and promptly to the Ombudsman's inquiries and have been willing to accept the Ombudsman's friendly solutions and draft recommendations.
Problems have arisen in only a small number of cases. In one case concerning access to information, the Commission rejected the Ombudsman's draft recommendation and has failed to act on a resolution of the European Parliament supporting the Ombudsman. I regret that this case seems to be part of a more general trend towards the misuse of data protection rules to halt or reverse the commitment to openness.
Most of the institutions and bodies have also adopted a code of good administrative behaviour. I still cannot understand why Parliament's resolution of September 2001, calling for a European administrative law, has not been followed up.
To me, a uniform set of rules applying to all the institutions and bodies could only enhance the Union's relations with its citizens.
I also regret that the Staff Regulations maintain the outdated requirement of prior approval of publications by civil servants.
I acknowledge that the European Ombudsman's mandate is limited. I have consistently maintained the view that a network of ombudsmen and petitions committees is needed to supervise the application of Community law by the Member States. We have developed such a network, to share information, give advice and ensure that complaints go to the most competent body.
Further development of the network could help the Commission, as the Guardian of the Treaties, to focus its resources on the most important issues of principle.
The citizens can never fully believe in the European Union unless Community law is respected at all levels of the Union.
In future Community law, the Member States could include the Charter of Fundamental Rights. The network of ombudsmen in the Member States could also play an essential role in supervising the application of the Charter.
The European Ombudsman would be ready to accept responsibility for referring fundamental cases to the Court of Justice, if no solution could be found in a normal ombudsman investigation.
I do hope that Parliament's representatives in the on the European Convention will support these proposals.
Finally, I would like to express my thanks to all the institutions and bodies, above all to the European Commission, which has cooperated effectively with the Ombudsman to the benefit of the European citizens.
I would also like to thank the European Parliament and its Committee on Petitions for their good advice and support. Special thanks are due to the chairman of the Committee, Mr Gemelli and the rapporteur dealing with the Ombudsman's Annual Report this year, Mr Wyn. I thank you. I welcome their proposals for closer cooperation between the Ombudsman and the Committee on Petitions, which I hope will lead to a concrete outcome to benefit the European citizens.
Madam President, it is my pleasure in this report to endorse the annual report for 2001 submitted by the Ombudsman, which is a comprehensive and detailed overview of the activities conducted during the year and in particular of all the various cases processed.
After seven years, the role of the European Ombudsman - to enhance openness and democratic accountability in the decision-making and administration of the European Union - is well established. By tackling maladministration in the Community institutions and bodies, the role of the Ombudsman has made an essential contribution towards a Union in which decisions are truly taken as openly as possible and as closely as possible to the citizen. The fact that the number of direct complaints is still on the increase again in 2001 clearly demonstrates that the Ombudsman is reaching more and more people in the course of his activities. Despite this steady rise in complaints, the report welcomes the reduction in time taken to deal with each case.
The present Ombudsman, Mr Söderman, from whom we have already heard, has become a well recognised and respected figure in the European Union and his receipt of awards such as the Alexis de Tocqueville prize further demonstrates this. He has even paid a visit to my own country, Wales, showing a commitment and dedication through his work to visit some of the most important places in the world.
During his time in office he has emphasised the Rule of Law, taking fundamental rights seriously and applying basic principles of good administration, such as transparency, responsibility and respect for citizens. This has been done in no less than 15 Member States and through the medium of 12 Community languages. He deserves his retirement!
The report very much welcomes the fact that the European authorities are increasingly taking action to settle a complaint once they are made aware of the problem in question and that, in other cases, a friendly solution has been arrived at.
The Ombudsman must also be commended for his efforts to inform more citizens of their right to complain. This is a matter that the Committee on Petitions is continually aware of. This means that the Ombudsman's work has to include the continuous updating of his website with a view to making his role known to an ever-wider public and to establishing networks of links with regional ombudsmen.
In this regard the Ombudsman is faced with, on the one hand, wanting to inform as many people as possible of this right to complain and, on the other, remembering that the remit of his office is limited to the Community institutions. We in Parliament have a role to play here, in ensuring that we remain aware of the Ombudsman's role and informing citizens of this right.
The work of the Ombudsman, however, has not been without obstacles during this period. In the field of good administration the European Parliament adopted unanimously last September the European Union Code on Good Administrative Behaviour and called on the Commission to propose a regulation on the subject. I welcome the Ombudsman's decision to apply the principles set out in this code in his activities. I should like to express my disappointment here, however, that the Commission has yet to act on this important request. The report calls for Parliament to consider drawing up a legislative initiative report on the basis of this model code under Article 192 and Rule 59.
In relation to openness and good administrative behaviour this report notes attempts by certain institutions to use recently adopted data protection rules to impose confidentiality on their activities. It must be made clear that data protection rules are mainly concerned with the protection of private and family life and certainly should not in any way restrict the information available to citizens on the activities of the European Union institutions.
With regard to the infringement procedure, the Article 226 procedure, in which the Commission investigates complaints about infringements of Community law by Member States, which continues to be the subject of complaints to the Ombudsman - and this is something with which we in the Committee on Petitions are all too familiar - the report finds that, despite recent improvements, this procedure is secretive, and that the complainant is still not recognised as a participant. Delays occur because the Commission has too many cases to deal with.
The Ombudsman was on the record for criticising the Commission's recent handling of the Greek environmental complaint, in this case involving infringements of Community environmental law by the Greek authorities; enquiries revealed a catalogue of information being concealed, the wrong directive being applied and a failure to ensure that the case was dealt with impartially. Whilst we appreciate the hard work carried out by the Commission, the Ombudsman and our Committee on Petitions depend on their investigations being effective, and we must be confident that such cases are being handled correctly.
Finally, I welcome the offer by the Ombudsman to develop joint activities with the Committee on Petitions with a view to reinforcing the contacts and exchange of experience with national and regional Ombudsmen and committees on petitions. Closer cooperation between the European Ombudsman's office and the Committee on Petitions is vital. Our work is very much interlinked and we were provided with excellent examples of how this could be achieved when the Ombudsman addressed the Committee on Petitions in April. I commend the report to the House and wish the Ombudsman a very happy retirement.
Madam President, the report on the deliberations of the Committee on Petitions in 2001-2002, for which I have the honour of acting as rapporteur, and the parallel annual report on the activities of the European Ombudsman, which are being debated jointly today, should not be seen as two routine reports. And there are very specific reasons why not. These reports concern two fundamental rights - the right of petition and the right of complaint - of European citizens. These rights are inextricably linked to their nationality and are the main means of consolidating political control by the European Parliament of where and how Community law is being applied by the Community institutions and the Member States.
These petitions and complaints give us a very specific idea of the degree to which European citizens' expectations of Europe are being fulfilled. We can, to a large degree, give real expression to the aim of bringing Europe closer to its citizens, the promised strengthening of the democratic credentials of the European Union and, more especially, of the European Parliament, and the much-vaunted objective of greater transparency, by properly developing the institutions of petition and complaint.
This being so, I should like, if I may, to invite my honourable friends to carefully study these reports and the proposals, all of which are designed to increase the reliability of the Community institutions and ensure that measures taken are implemented more efficiently. Many of these proposals can be implemented within the framework of the current Treaties. Others need the Treaties to be revised and the report drafted by Mr De Rossa on behalf of the Committee on Petitions for the president of the convention on the future of Europe is of interest here. In both cases, whatever else, these issues should be at the top of the agenda of the political groups.
As to the proposals contained in my report, which were adopted unanimously by the Committee on Petitions, I should like to start by commenting on one which I consider is of both practical and symbolic value. Parliament examines three reports every year. The first is the report by the Committee on Petitions, examining the petitions filed by European citizens on shortcomings in the application of Community law by the Member States. The second, the Ombudsman's report, examines complaints about the failure of Community institutions to comply with Community law. The third, which is submitted by the Committee on Legal Affairs and the Internal Market, concerns the application of Community law by the Member States. In other words, three reports which are directly related and have common objectives and which do not warrant separate consideration. They should be dealt with jointly in a part-session with as much publicity as possible.
At the same time, in view of the fact that, one way or another, all three reports involve national authorities, such as national parliaments, national courts and national administrative departments, and many of the issues touched on in them depend on their degree of involvement and control, I think that the possibility of these reports being debated in the European Parliament in the presence of representatives of the national authorities should be addressed. This will improve cooperation, especially with the national parliaments, and the debate will gain maximum publicity and incite the interest of European citizens.
Another point to emerge from the study is the increased number of petitions and complaints which, from one point of view, is a good thing, because it shows that citizens are broadly involved in the exercise of these rights. But, after a certain point, it creates practical problems which need to be addressed. Obviously these problems will increase with enlargement. So, sooner or later, we will need to set these institutions on a new footing. To be precise, we shall need to examine the possibility of decentralising services with the help of national ombudsmen or committees on petitions and, possibly, the offices of the European Parliament in the capitals of the various Member States.
There are other proposals which merit consideration, but there is too little time for me to comment on them. I shall confine myself to a few words on the content of the report. Social issues were again the most sensitive area in the year under review. Problems connected with free movement, such as violation of the right of residence, double taxation, failure to safeguard insurance rights, environmental issues and the recognition of diplomas and skills. What is encouraging is that, in numerous cases, once the relevant national authorities were contacted, petitioners obtained justice. It is also encouraging that there has been an increase in the number of collective petitions, i.e. petitions with more than a thousand signatures. The potential of collective petitions is something we should be looking at, because it also involves non-governmental organisations.
To close, it would be a huge oversight on my part, in view of the imminent departure of the Ombudsman, Mr Söderman, if I were to fail not just to congratulate him but to express my admiration for the work he has done, work which justifies the institution of the ombudsman in the eyes of the citizens of Europe and leaves behind it an important heritage which needs to be safeguarded and strengthened in the future.
Madam President, the annual debate on the activities of the Committee on Petitions and the European Ombudsman focuses our attention on the relationship between citizens and the institutions. This relationship is fundamental, and forms the basis for all our policies since ultimately they are addressed to the citizens. It is therefore important that once a year Parliament, the Ombudsman and the Commission take stock of how this dimension is taken into account in their regular and day-to-day activities.
However, this year the debate is different for two reasons.
Firstly, work on the Convention is in full swing. It will map out the future of Europe, and both the Committee on Petitions and the Ombudsman have referred to that body the issue of citizens' rights through proposals concerning, on the one hand, the right to petition, and on the other, the Charter of Fundamental Rights, an administrative law and means of appeal.
Secondly, the Ombudsman, Mr Söderman, has told Parliament that he wishes to stand down at the end of March 2003, so this is the last time that he will present an annual report to this Assembly. Allow me to take this opportunity to thank Mr Söderman, on behalf of the Commission, for the work he has carried out since he was appointed in July 1995.
As the first EU Ombudsman, he has played a pioneering role, helping to bring about a real change of culture within the Commission, and I am sure that this also applies to the other institutions and bodies. In addition, his own-initiative enquiries have also had direct consequences, and resulted in positive administrative reforms.
I should like to mention some of them. Firstly, the Code of Good Administrative Conduct which, it should be stressed, was the result of an initiative by Parliament when adopting the Perry report on the activities of the Committee on Petitions in 1996. Then in the recruitment sphere, there have been firstly the removal, in two stages, of the age limit in competitions and, secondly, the Ombudsman's success in obtaining the right for any participant in a competition to have access to their corrected papers. Both these things required quite a change in administration and tradition in the institutions. Lastly, his efforts have prompted us to organise more structured relations between complainants and the Commission in infringement procedures.
These are the areas in which the institutional relations between the Ombudsman - often supported by Parliament, moreover - and the Commission have led to genuine progress.
I should like to return briefly to the Code of Good Administrative Conduct, because the reports by Mr Wyn and Mr Koukiadis raise this matter.
It should be pointed out that from the outset the Commission was receptive to Parliament and the Ombudsman. It has drawn up various drafts starting in 1998 and now under the present Commission it has drawn up and adopted its own Code of Conduct aimed at the citizen, binding in nature and corresponding to many of the points in the Code of Conduct drawn up by the Ombudsman himself. This important work led the Commission to amend its own Rules of Procedure in October 2000. Not all the institutions have acted in that way. Of course there remain certain differences compared with the latter code, as the Ombudsman, Mr Perry, and now Mr Koukiadis and Mr Wyn have pointed out.
Be that as it may, the Commission code represents real progress. Of all the codes adopted by the institutions, it is the one which corresponds the most closely to the Ombudsman's proposals. It entered into force in November 2000, and a first evaluation report has now been finalised. It will be circulated shortly. The Commission is well aware that, despite all its efforts, the European Ombudsman would like to go further. He has in fact referred this issue to Parliament in a special report, with the result that a year ago Parliament expressed itself in favour of a single harmonised code for all the institutions. This is still the position today of your rapporteurs, Mr Wyn and Mr Koukiadis
The Commission realises that the situation is not totally satisfactory at present since European citizens are confronted with different standards of good administration depending on which institutions they contact. However, the Commission is not in a position at present to launch a legislative initiative. The first report on the application of the Commission code covers only a few cases, as you will no doubt see, and we know nothing about how the other codes are being implemented by the other institutions. In addition, as I have just mentioned, discussions are in progress at the Convention concerning the adoption of an administrative law, and we should undoubtedly wait for its results. I notice in this connection that the proposal made by the Ombudsman to the Convention provides for the adoption of such a law within one year of the entry into force of the Treaty. It seems to me that this gives us some room for manoeuvre.
Lastly, while it is true that an interinstitutional approach aimed at the adoption of a single code and a single law is no doubt useful, the fact remains that the situation in each institution is specific, and a degree of flexibility is called for.
I will not go through all the points raised in the reports by Mr Koukiadis and Mr Wyn, but I must say that relations between the Ombudsman and the Commission, although cordial and very productive, may from time to time give rise to disagreements in the context of institutional relations. While the Commission pays tribute to the work accomplished by the Ombudsman, the fact remains that there are still differences of opinion on certain points. Firstly, there is the question of the application of the relevant provisions of Regulation 1049/2001 to infringement dossiers and how to interpret the data protection directive. However, I will not repeat here the position expressed on behalf of the Commission by Mr Bolkestein on this latter point or the opinion expressed by the Commission concerning the proposal to amend the rules governing the Ombudsman. Both Parliament and the Ombudsman are well aware of these positions.
Nevertheless, I should like to return for a moment to the report by Mr Koukiadis on the deliberations of the Committee on Petitions. The Commission shares the rapporteur's main concern of organising more efficient working and cooperation conditions between the Commission and the Committee on Petitions. Incidentally, as the President and some Members will know, I have personal experience of very well-organised cooperation with the committee in a specific case.
Returning to the text, the prospect of enlargement should prompt us to improve our procedure still further and, in this connection, I would reiterate the Commission's willingness to debate a review of the interinstitutional agreement with the Council and Parliament on the examination of petitions. The Commission also agrees with the rapporteur about cooperation with the national parliaments and with the national administrations as part of the efforts to find solutions to problems raised by petitions.
Allow me to conclude with a few points which should be made at this time of institutional deliberations. One of the objectives of the Convention is to bring the institutions closer to citizens. In this context, there can be no question of reducing the possibilities with regard to exercising the right of petition, but rather of consolidating them or providing a framework for them. In addition, it is clearly very important, as part of the clarification of the institutional system, that citizens should be aware of the various means of appeal available to them at the various levels of the institutional machinery. The Commission therefore welcomes the contributions by the Ombudsman and the Committee on Petitions, and undertakes to examine them constructively. Moreover, by adopting a constructive dialogue approach, the Commission, the Ombudsman and the European Parliament will make the best possible contribution to defending the interests of European citizens.
Madam President, we are debating the last annual report which will be presented to the Parliament by Jacob Söderman. Today is not the time when we say farewell, but it is a moment to appreciate the work that Jacob Söderman has carried out and his efforts on our behalf and very much in the interests of Europe.
The European Union institutions are inevitably a large and complex bureaucracy and, of course, there are going to be mistakes and administrative errors. The institutions seek to minimise those errors, and they must be prepared to listen to advice on how to do that. The Ombudsman is there, as we all know, to act as the arbiter in a fair and objective way. I would say to the Commission that they must think long and hard before they reject any of the Ombudsman's findings.
I been appalled to come across examples where the Commission has blatantly rejected the Ombudsman's findings. Without going into details, I have a letter here from Mr Prodi to one of my colleagues. The Ombudsman found there had been maladministration and the Commission flatly refused to reverse the situation. Mr Prodi writes: 'I am convinced that the solution we offer is the most suitable in the light of the specificity of the case and I am disappointed that your constituent does not see it this way'. It is hardly surprising that the MEP concerned has written to me in the Committee on Petitions to say that the reply from the President of the Commission is preposterous. It is impossible to defend that before the citizens.
I am sorry in some sense that it is Commissioner Liikanen who is here this morning. I always appreciate his words and certainly acknowledge the good relations between his department and the Committee on Petitions. I was very heartened to hear his words this morning about the Commission's preparedness to look at the review of the inter-institutional agreement. The time for that is certainly getting very close.
I want to make stronger points about the Code of Administrative Behaviour. Last December, Commissioner Kinnock promised to this House that we would receive a review on the workings of the voluntary Code. We are yet to see it, although we have heard it will come in the near future. To my mind, it is already a year late.
A code has to be binding, it must not be a voluntary code; and it also needs to be consistent. The citizens of Europe do not distinguish between the institutions of the European Union. To them, Brussels is one place, Strasbourg is somewhere else. They want a consistent code across each of the institutions. I have analysed the voluntary code of the Commission and compared it with that proposed by the Ombudsman. In over 70% of the articles, there are differences. Some differences may be small, but some are very big indeed. The Commission code does not explicitly recognise the need for courtesy. There is no provision for an apology or correction of mistakes. The Commission code is very weak on access to documents and on discrimination: it does not recognise that discrimination can be based on language, membership of a national minority or even appearance. The Commission's code says staff shall not be guided by personal interest. The Ombudsman's code says the official shall not take part in a decision in which he or she or any close member of his or her family has a financial interest. I would urge the Commission to be more relaxed about it, to listen to the code that is proposed by the Ombudsman and endorsed by this House, and to accept it. It should be in the forefront, it should not say: 'Well, none of the other institutions has done so'. I know that is the case. Nevertheless, the Commission is in the driving seat here and should be much readier to accept the advice, coming from friends, which will enable it to face the citizens of Europe much more confidently.
I am delighted to say that the Committee on Petitions had a recent meeting with the Danish presidency at which the presidency expressed its willingness to look at the new interinstitutional agreement. We have the communication from the Commission on complaints and petitions, and we now have Mr Liikanen's proposals. The time has come for us to have that new interinstitutional agreement.
Madam President, ladies and gentlemen, on behalf of the Socialist Group, I join with Roy Perry in saying that we should not let this occasion pass without expressing our gratitude for the work of Jacob Söderman, the first Ombudsman of the European Union, and for the success with which it has been rewarded.
I would also like to say that we can congratulate ourselves on having had the courage, in 1995, to entrust this great task to - if I may say so - a rather unknown representative of a new Member State. I would like to congratulate Jacob Söderman on having focused our attention on the essential matters, namely the total reform of the European institutions, in which secretive dealings of one sort or another gave way to the principle of openness and transparency.
Above all, I also thank our Ombudsman for the very quiet, calm, but determined way in which he did his work. We know the examples, and that we could not take an easier way, but we see from the successes chalked up by the administrations in the EU's northern countries - Finland, Sweden and Denmark, which score lowest on the index of corruption - that there is no such alternative. I share the disappointment expressed earlier at the spectacle, over and over again, of the hesitancy manifested by the so-called Brussels bureaucracy.
This is an area in which we need to press on. It was not least this opacity, this inability to identify what was going on, that brought down the European Union's last Commission. By touching on sore points, Mr Söderman has done the right thing. Let us recall the delayed payments. The Commission is one of the worst bodies in Europe when it comes to paying up, yet see the self-assurance with which it lays down rules for all economic actors, while itself being in fact incapable of making payments in a proper manner! In the most simple terms, this is about bringing administration closer to the citizen. It is the experience of all of us, again and again, that the people back home talk about how big our bureaucracy is in Brussels. We know that it is a very small one, but it acts big.
I have to say, as rapporteur for the Budget, that I am a little ashamed - although I am aware that it is mainly the fault of the Finance Ministers of the fifteen Member States - of our manifest inability to equip the European Ombudsman's office with the staff its importance warrants. We in Parliament are doing our best, and we will find a solution, but the finance ministers obviously think that enlargement is not actually in the offing and that the Ombudsman will not need extra staff. This really saddens me, and it is something I have to say in the hearing of many members of the public.
Emphasis has been laid on the good cooperation between the Ombudsman and the Committee on Petitions. It is Jacob Söderman's leadership that has given us the modern institution of a European Ombudsman. Now, perhaps, it is our responsibility, and that of the Committee on Petitions and of Parliament as a whole, to bring our activities up to a comparable standard.
Madam President, Commissioner, Ombudsman, I am delighted, on behalf of the Group of the European Liberal, Democrat and Reform Party, to take advantage of this historic moment to thank Mr Söderman for his work in promoting values we hold dear. Like everyone else, I am thinking particularly of transparency and good administration.
We note that, yesterday, the Ombudsman once again pointed out the misuse of data protection, that is to say of the personal data laws, to prevent the transparency we desire. I want MEPs to be aware of the fact that the Ombudsman is pointing in this case not only to the Commission but also to Parliament. We must turn the focus upon ourselves when we reflect upon how we work. I also see that Mrs Hautala, who is one of the rapporteurs in this area, is present in the Chamber. We are talking with forked tongues today in Parliament too. It is also interesting to see that, in the ongoing consultation procedure on data protection, at least four Member States have proposed significant changes. I hope that we in Parliament will support these changes when they reach us.
When it comes to the European Code of Good Administrative Behaviour, I have to admit that I do not properly understand Commissioner Liikanen's approach, the consequence of which is that the Commission is now unable to do anything. Like many Member States, we noted that the discussion on good governance had opened up possibilities. In Parliament, we have spent a long time studying the legal base for the proposal tabled and are left in no doubt that there are legal possibilities there. Why waste time when it is a question of doing something that will benefit people?
Even though there is now better cooperation, I personally am extremely disappointed at the Commission's response to our initiative regarding the Ombudsman's statute. The amendments we tabled were very modest and not at all extensive. I therefore hope that the Danish Presidency can instead achieve some success in this area. The Ombudsman needs to be able to carry out his work in full.
On Monday, Mrs Corbey raised an issue in Parliament concerning the ways in which the Commission helps people to resolve issues and solve problems in connection with the application of Community law. It seems to me that the Commission is at a complete loss here. The Solvit system, which will shortly be presented in the Committee on Legal Affairs and the Internal Market, has been introduced, while Eurojust, referred to by Mrs Corbey, is not being maintained. Citizens Direct is being launched, but without any real success. We have a lot to do in this area. It is very unclear how the Commission is to utilise resources.
Finally, I should like Parliament itself to reflect upon how we deal with the complaints that come in. We shall prepare the legislation on the recognition of examinations later this autumn. It is an area in which we have received a great many proposals. It nonetheless seems as if many people prefer not to take account of these proposals but, rather, to stick to national legislation and not accept the signals coming from our citizens.
What, in my view, is most gratifying about this debate is the fact that the Commission has declared itself willing to study the interinstitutional agreement and how we are to handle complaints, something which, as Mr Perry mentioned, the Danish Presidency is also prepared to do. There is a window of opportunity this autumn. We must use that window in order to improve the position of our citizens and not wait until the Commission takes the initiative. We should also study the Ombudsman's draft Convention as it relates, for example, to recourse to the EC Court of Justice, for there are some problematic issues where the conflict has not been solved between the Commission, on the one hand, and the Ombudsman and Parliament, on the other.
Finally, may I say a big thank-you to Mr Söderman, who speaks the same beautiful, and most easily understandable, form of Swedish as I do.
Madam President, I believe that nobody doubts today, and nor should they, that the Committee on Petitions and the Ombudsman contribute to two fundamental principles of European construction: the application of Community law and also the institutions' knowledge of the citizens. Nevertheless, I believe we must make improvements in certain areas in order to prevent the Committee on Petitions and the Ombudsman from confronting problems while carrying out their everyday work.
Firstly, on a very practical level, I believe we should strengthen the services of the Ombudsman, the services of our own secretariat and the services of the European Commission which work closely with us, Commissioner, because sometimes they have difficulties providing us with information on the petitions we send them.
Secondly, the presence of the Council in our Committee on Petitions should sometimes be essential, but it never appears. I believe that time limits should be reduced, otherwise we will lose credibility. We should renounce those Member States which obstruct the work of the Committee on Petitions. There are some and we all know who they are. We should be able to suspend projects that violate Community law and Europe's natural and cultural spaces.
Madam President, I believe that the method of a joint report by the Committee on Petitions and the European Ombudsman should also be used for the joint annual report on respect for and application of Community law, because that would show us how essential the work of the Ombudsman and the work of the Committee on Petitions is in assessing the application of Community law.
I would like to end, Madam President, by thanking the European Ombudsman for his work promoting the transparency and efficiency of the European institutions and furthermore for his independence, which has been clear to us throughout this time.
Madam President, I would like to thank both rapporteurs for their conscientious work and also the Ombudsman and his team for their hard work in ensuring that the rights of citizens and residents are upheld and good practice is pursued, if not always attained. We also appreciate very much the work of the Ombudsman in developing the network of ombudsmen across the whole of Europe and in other countries. This leaves a very sound basis for his successor and my group would also like to add their thanks for his work.
I should like to draw attention to Conclusions 9 and 16 of Mr Wyn's report on the work of the Ombudsman, and to the lack of progress in one particular case. Some people have already referred to this and I was Parliament's rapporteur. This case raises serious issues of what happens when Parliament upholds the Ombudsman's view on a case, this one relating to data protection and access to information, and the Commission does not agree. It raises questions of institutional balance, as well as issues surrounding the application of data protection itself. The lack of a conclusion so far certainly means that the complainant is left in limbo, not quite understanding what it means when elected Members can come to one conclusion and the Commission another. What is the way out?
We need to look at that as well as to consider the future role of the Ombudsman and the Committee on Petitions, especially with the development of competences in the field of justice and home affairs and also with enlargement. While we are looking at the role of the institutions I would also like to reinforce Conclusion 11 of Mr Koukiadis's report which mentions the Council's 'lack of enthusiasm' - very tactfully put I felt - with regard to the Committee on Petitions.
Mrs Thors has already mentioned issues about the mutual recognition of qualifications. One of the other big problems we have in making progress in certain cases, especially those relating to the environment - such as waste disposal, water quality, etc. are the delays at national level in providing information to the Commission. Despite some of the criticisms of the Commission, at the level of the Committee on Petitions we generally work very well together.
That brings us to Conclusion 18 of the Koukiadis report, which has already been mentioned by Mrs González Álvarez and talks about the possibility of introducing interim protective measures which suspend actions. We do not say this lightly, but sometimes we get the impression that delaying tactics are put in place by Member States and authorities to allow projects to go past the stage where they might be halted. That needs very serious consideration in future.
Madam President, the twin bodies of the Petitions Committee and the European Ombudsman form a key plank in bringing the European Union closer to its people. Much has been written about the democratic deficit and voter alienation in the European Union. As a directly elected representative of the people, I believe that we could go a long way to giving a more human face to the institutions of the European Union if we successfully promoted the work of these bodies to our constituents.
Much has been achieved over the past year through the close cooperation of the Ombudsman and the committee. I would like to offer Mr Söderman my fullest congratulations on an outstanding tenure of office. He came to Strasbourg with already considerable experience in defending citizens' rights in his own country. Indeed the notion of an ombudsman is originally a Nordic one. There is no doubt that in areas such as openness, transparency and creating a public service that really serves the people, the European Union has benefited greatly from the Nordic perspective.
Mr Söderman indicated to us some time ago that he would be stepping down early next year. He has done an outstanding job in establishing the role and function of the Ombudsman as the first person to hold this important post. Informing citizens about this important office naturally requires time and resources, and it is true that work remains to be done in increasing the profile of the European Ombudsman.
Whoever Mr Söderman's replacement might be, and we are all aware that the selection process is already under way, he will have a lot to live up to. Mr Söderman has been most assiduous in executing his brief on behalf of the citizens of Europe. He has not hesitated to tackle the European Union institutions head on at the highest level if he felt it right to overturn the decision resulting from bad administration.
I wish him well in his retirement and would like to assure him that if he is ever feeling depressed during the long, cold Finnish winters he would be most welcome to visit sunny Ireland.
Madam President, great praise has been showered on Mr Söderman and also on the two rapporteurs, Mr Wyn and Mr Koukiadis. It is as a matter of principle that I wish to reiterate this, having read this great tome that comes out every year and found that he has achieved an enormous amount. It is lamentable that the Committee on Petitions is prevented from playing the part to which it might do justice by the excessive inadequacy of the resources with which it is equipped. The Committee on Petitions must be a real point of contact for citizens, but the Council should also take even more account of it. The Nice Treaty states that the European Union must be brought closer to its citizens. This might present an opportunity to do this at this level, and it is enormously important that the Ombudsman has offered to develop joint activities with local and regional ombudsmen and with committees on petitions. The European Union will always find it difficult to be recognised in the Member States as the servant of the people that it is meant to be.
In particular, more attention needs to be paid to Articles 41 and 42 of the Charter of Fundamental Rights. This is where it is enormously important that the Charter should become legally binding and be incorporated into the Treaties. If we do not manage to force this through, we will find the European Union's credibility hard to defend.
Madam President, I am going to comment on the Koukiadis report.
Hardly a year has passed since we debated the report on the deliberations of the Committee on Petitions for 2001 - for which I was rapporteur - and I am pleased to note that the right of petition is increasingly strengthening the political control that the European Parliament can exercise in relation to excessive violations of Community law. This also allows us to assess the state of the application of that law within the Union and the degree of satisfaction amongst the citizens with the Community institutions, which are absolutely essential in a Union which is so large, so multi-faceted and sometimes so disconnected from those institutions.
All of this is taken up superbly in the report by Mr Koukiadis which, furthermore, comes at an historic moment for the Convention, which should not sidestep - this would be a great mistake - the strengthening of the right to petition and the enlargement of a uniform administrative code of conduct. For all these reasons, we congratulate the rapporteur, Mr Koukiadis.
However, we once again regret - and this aspect is also taken up in the report we are debating - the lack of attention the Council is paying to this inalienable right of the European citizens, since the Council is still absent throughout the process, and this at a time when it is trying to gain more power for itself, to the detriment of Parliament and the Commission.
Furthermore, we are delighted at the intention to introduce preventive measures to prevent abuses of cultural and environmental heritage - which, by the way, are issues which are at the forefront of the European citizens' concerns.
I will end by insisting also that we should investigate procedures aimed at effectively remedying the national authorities' lack of willingness to cooperate with the Committee on Petitions of the European Parliament. We must study them and implement them as soon as possible. We have had enough of the lukewarm positions of the Council and the national governments. As the rapporteur suggests and as has been proposed in corresponding reports in previous years, we should even go as far as to renounce, in press conferences, the obstructive and reticent attitudes of the governments to the resolutions of Parliament's Committee on Petitions.
And I would also like to wish Jacob Söderman all the best for his Iberian retirement.
Mr President, the report submitted by the Ombudsman demonstrates that this is an important and necessary post. We must safeguard the financial resources of the Ombudsman's office. This is something that is not always taken sufficiently seriously in Parliament's Committee on Budgets. I will use the same figure of speech the former Foreign Minister Andrei Gromyko of the former Soviet Union used referring to the present Chairman of the Russian Social Democratic People's Party, Mikhail Gorbachov: the Ombudsman must have iron teeth.
With regard to human resources management in the EU the Members of the Commission act as both prosecutors and judges. This is shown once again in the case of Martha Andreasen. It would be appropriate if the impartial Ombudsman were also to look into that person's punishment. The present system does not provide legal protection. It would also certainly be worth the Ombudsman's while to undertake an own-initiative enquiry and report with regard to the administrative practices of the European Central Bank. The bank's openness and the transparency of its administration represent the worst standards in the EU.
It is regrettable that the Ombudsman in his annual report should have to state that the EU institutions have failed both to put the EU Charter of Fundamental Rights into practice and implement the decision on the European Parliament's good administrative behaviour. The remarks about administrative discrimination on the grounds of age or gender are particularly regrettable.
In the annual report there are 21 photographs of the Ombudsman, and in most of them he has a gentle expression on his face. When it is a matter of a departure from good administrative practice the friendly exterior should deceive nobody. Our Ombudsman acts fearlessly, like Jaakko Ilkka in the Finnish Cudgel War, against the tyranny of the administrative nobility.
Mr President, I will not use up my two minutes to thank the Ombudsman - because it would be quite possible to do so - but instead I will focus attention on a matter raised in Mr Wynn's report. The Ombudsman has appealed to the Convention proposing that he should in some cases be able to refer violations of fundamental rights to the Court of Justice of the European Communities. This is a notion that should be taken seriously, because the Ombudsman seems to be the sole European institution that is really founded on the principles of the Charter of Fundamental Rights. All the other institutions seem instead to be backsliding with regard to its demands, although it is the very institutions themselves these demands should be binding on.
Secondly, I would like to raise a point made in the report drawn up by my colleague, Mr Koukiadis, which is absolutely crucial with regard to what Mr Kronberger said about strengthening the powers of the Committee on Petitions so that it could represent and defend the rights of citizens. Point 5 of Mr Koukiadis's report states the notion that the Treaties should provide the possibility for citizens to initiate reform of Community law by petitioning the European Parliament.
I ardently support this view and believe that, as we are discussing opportunities for citizens to have an influence, we should at long last include citizens as participants in the decision-making process and not just as the subjects of that process. We might take an example from a country like Switzerland, where the people can indeed initiate the legislative process. I believe we need such initiatives if we want the public to accept that the European Union has jurisdiction over their lives.
Mr President, I would like to thank Mr Söderman, Commissioner Liikanen and the rapporteurs of the two major reports tabled on behalf of the Committee on Petitions. I would like, in particular, to thank the European Ombudsman, together with whom we have witnessed within the Committee on Petitions a fruitful experimental encounter between different legal traditions, with progress made towards the achievement of major goals in terms of the development of procedures to implement the right of petition and make it a reality, with reflection on the Interinstitutional Agreement and, most importantly, as far as the Ombudsman is concerned, with the development of the network, with the realisation on the part of the regions of Europe of the essential nature of the relationship with the citizens which is established through the regional ombudsmen.
I feel that this work must continue because the right of petition is related to the citizens' awareness of their European citizenship. The more the citizens become aware - and they are becoming aware - of their European citizenship, the more they enter into dialogue with the European institutions. While many Members have focused on the way that petitions can contribute to the supervision of the European institutions, I would like to emphasise precisely the relationship of trust created between the citizens and the European institutions through the right of petition, and, therefore, the recognition of these European institutions, whose competence is wider than that of district, provincial, regional or State bodies. We, the Committee on Petitions, are continuing this process to make the right of petition efficient and effective, and we associate the initiative with the Perry-Kessler report, which for us was fundamental and in which we established points which we are gradually endeavouring to implement.
.
We are currently attempting to create a relationship between the Parliamentary committees, for they have to be aware of what the citizens are saying in their petitions so as to be able to decide whether to fill a legislative gap or whether to amend or reinterpret a directive. That is why we requested and received own-initiative reports, precisely in order to illustrate the citizens' problems.
Lastly, I would point out that the Convention on the Future of Europe is in progress, working towards drawing up a constitutional treaty. In view of that, this is an important opportunity, particularly to ensure that greater importance is attached to the views of the European citizens.
Mr President, the task of Ombudsman demands both great patience and considerable optimism in terms of getting the EU institutions to comply with basic demands concerning the Rule of Law and democratic accountability. Mr Söderman has carried out his task with infinite patience, particularly in regard to the Commission which has shown no understanding of elementary administrative culture. It is difficult to sustain optimism, however. I do not want to suggest that Mr Söderman has given up, but the fact that the EU's competent and patient Ombudsman has chosen to retire early is a signal that the Commission's absolute power is too overwhelming. Absolute power does not only result in passivity; it is revealed in the active opposition to the Ombudsman's efforts to introduce the Nordic countries' administrative culture into the institutions of the EU. A couple of examples: freedom of expression is practised as the freedom to employ several hundred million euro on spreading EU propaganda, in conjunction with the ruthless censorship of critical voices. One has only to read about the latest victim of the arrogance of power. Her name is Marta Andreasen. Data protection is used not to protect citizens' private lives but to secure the Commission's monopoly on knowledge.
The Ombudsman's right to gather uncensored information is sabotaged outright by the Commission. I would take the liberty of referring to the Ombudsman's brilliant answer to the Commission's scandalous statement of 6 March of this year, a statement characterised by the Ombudsman in terms of the negative points of view and false assumptions it contained. There is a long way to go. With his latest report, Mr Söderman deserves a big thank-you for having tried to make the way shorter, but his departure gives new topicality to the issue of whether we shall ever reach the end of the road or only remain at the start of it. Is the EU system, characterised as it is by absolute power, simply resistant to the Rule of Law and democratic accountability? There are an appallingly large number of witnesses to the fact that the answer might be in the affirmative.
Mr President, Strasbourg has come to symbolise not only peace, but also human rights, civil liberties and parliamentary government. It was here, fifty-three years ago, that the Council of Europe was set up, and where it still has a special concern for human rights. It was here, fifty-two years ago, that the European Convention on Human Rights was adopted, our neighbour the European Court of Human Rights being its fruit. It was here, fifty years ago, that a European Parliament met for the first time. This week has found us observing its fiftieth anniversary. It was here too that we had our first joint session with the European Council's Parliamentary Assembly, which might well have been rather tricky in technical terms, but I must say that those responsible overcame the difficulties brilliantly. This was also a long-awaited opportunity to build stronger links between these two institutions, the European Parliament and the Parliamentary Assembly of the European Council.
Strasbourg is also the seat of the European Ombudsman, who expresses our vision of a citizens' Europe, a Europe of human rights.
It has already frequently been said that Brussels, being the home of the Commission and of the Council, is increasingly synonymous with bad administrative practice. I consider this rather unfair, and have to say so too, as Brussels is where the administration of the Council and the Commission does much that is exemplary. Indeed, the present Commission - and I have for some years been numbered among the great critics of the Commission - and Mr Liikanen as well, have done much to systematically improve its administrative practices.
Despite that, there is still a staggering amount remaining to be done. Unlike Mrs Hautala, I do not believe that the introduction of more direct democracy will win the public over to European integration. What works outstandingly well in the small democratic structure that is the canton of Appenzell, will not work in the same way in a Community with half a billion inhabitants. The end result would be a society governed by hysteria, in which politics would be run by demagogues in television companies. What we need is decentralisation and the Rule of Law.
A great deal has been said today about the Nordic culture. I welcome that. The Ombudsman is a Nordic invention, but we are not the Nordic community; we are the European Community. The concept of supranational law is a Roman achievement. That is why I was very glad to hear something Mr Gemelli said. 'What is decisive,' he said, 'is that people are aware of their European citizenship.' You can say it in Latin just as well: 'Civis europaeis sum.' Only when people can say that will the unification of Europe have been achieved. That is why we need good administration, clear principles of human rights, and Europe as a Community based on the Rule of Law!
Mr President, I must also applaud the splendid work done by Mr Söderman as European Ombudsman. I also want, however, to emphasise that Mr Posselt and Mr Liikanen have made an important point. We must have institutions that fight for citizens' rights in the EU. We must have colleagues who show that they are in favour of securing citizens' rights, but that is not enough in itself. It is our task to ensure that citizens are also given resources to campaign themselves for their own rights. It is our task to guarantee that the individual is not powerless before the institutions of the EU. That, moreover, is precisely the job of the European Ombudsman. It is therefore also our task in the European Parliament to ensure that the Ombudsman is given the opportunities and the tools that make for the right working conditions, including access to documents and the opportunity of talking with employees and obtaining clear answers. I would urge the Danish Presidency to make efforts along these lines in order to ensure that the European Ombudsman is able to operate as intended.
Mr President, may I too start by congratulating the European Ombudsman on what is indeed a valuable job extremely well done, before commenting on the excellent report by my honourable friend, Mr Koukiadis, and drawing the House's attention in particular to two points which, in my view, should be included in the Treaties on the occasion of the Convention.
The first concerns point 17, calling for ways to be considered of persuading the national authorities to respond to petitions by citizens and questions asked by the Committee on Petitions and the Commission. We often encounter indifference or have to deal with obstructionism. The rapporteur and the Committee on Petitions unanimously adopted the following proposal which I had the honour of tabling: "In the event of indifference or obstructionism on the part of the national authorities, the national media should be informed of this negative attitude and of the content of the petitioner's complaint." As we all know, nothing affects or upsets national and local authorities more than their illegal acts or omissions or even their indifference towards their citizens being publicly exposed. This publicity could be achieved by issuing press releases in the language of the country in question and by organising press conferences in which national MEPs, especially the members of the Committee on Petitions, could participate.
Secondly, I should like to point out that the Committee on Petitions receives huge numbers of petitions complaining about works planned or under way or conduct on the part of national authorities which violate mandatory Community rules, often resulting in irreparable damage to the environment or European cultural heritage. Proceedings resulting in convictions by the European Court are so time-consuming as to be useless, because the damage has already been done and cannot then be rectified.
That is why I believe we should find ways of preventing damage pending a final decision by the European Court, where a petition has been referred to it. As you know, temporary prohibitory or mandatory injunctions can be issued under national legislation, preventing damaging activities from starting or continuing until a decision is taken on whether or not they are legal. This motion proposes something along similar lines and we should ardently support it. Otherwise, what happens if a natural habitat is destroyed, for example? It cannot be restored.
Mr President, ladies and gentlemen, I would like to start by pointing out that the protection of the citizens and their rights is one of the fundamental principles of our democracies. I believe that if we safeguard the rights of the citizens and provide them with sufficient protection, we can also call upon them to discharge their responsibilities. In my opinion, this should be the main consideration. We must therefore consolidate these rights, and the way to do so is through the right of petition, which provides the individual citizen with the possibility of appealing to a dedicated body which can then carry out controls, whether it is the Parliamentary Committee on Petitions or the European Ombudsman.
I greatly welcome the cooperation between the two institutions, which I feel has been an extremely positive development. The network is up and running and is constantly improving, and I therefore feel that access must be further facilitated. Improvement has been possible thanks to the use of new technologies, but I believe that access is facilitated when information on accessibility is distributed as widely as possible. Therefore, we still need to do much more in terms of disseminating information. It would be useful, for example, for all the publications issued by the European institutions for the public to read to contain, in future, a section on how to contact the Ombudsman and how to contact the Committee on Petitions, so that the individual citizens are provided with the possibility of receiving help at those times when they consider that the public administrations are not doing their duty and that their rights have been infringed, and to ensure that they are aware of the existence of this facility. This would help us to improve our structures because, in actual fact, if we are aware of real or alleged malfunctions, we will be able, not least as Members of the European Parliament, to take appropriate measures to address them.
I will end on a very personal note. In 1995, Mr Söderman, I voted for the occupant of the office adjacent to mine, who was not yourself but Mr Siegbert Alber. It is therefore with even greater conviction that I thank you most sincerely for your work and for your efforts on behalf of the citizens. Thank you and good luck for the rest of your term of office.
Mr President, I thought I would conclude by speaking my own language. Finland is a bilingual country in which the linguistic minority enjoys a high level of protection, as I should like to demonstrate. Secure protection for minorities is something we could certainly export to many corners of the world.
In the debate in Parliament today, almost everyone stood by the same values. There is consequently not so much to say about this debate, but I should like to express my gratitude for all the kind words spoken in my honour. You must all appreciate that those words really also apply to everyone else who has been involved in the same process including, of course, all the MEPs who have taken an interest in the Ombudsman's work and provided encouragement through their advice and criticism. They also apply of course to the institutions represented today by Mr Liikanen and by the officials Mr Massangioli and Mr Godts, who have done a lot of work in conjunction with their colleagues to produce answers for the Ombudsman and to ensure that issues are straightened out.
Moreover, the Ombudsman does not do much other than head up the work. I should also like to thank my staff for the sound work they have done and for the high level of motivation they have shown in their desire to help all European citizens. Finally, I only hope that my successor - and, as you know, there are a lot of very good candidates - will be given the same stimulating and business-like reception as I have been given. In that way, I believe that the citizens of Europe will thrive in the wake of my retirement. I shall no doubt accept the invitation to visit sunny Ireland.
I too would like to thank Mr Söderman for all his work over the past few years.
The debate is closed.
The vote will take place at 12 noon.
The next item is the report (A5-0278/2002) by Mrs Boudjenah, on behalf of the Committee on Development and Cooperation, on the European Parliament's recommendations to the Commission concerning the negotiation of Economic Partnership Agreements with the ACP countries and regions [2002/2097(INI)].
Mr President, the main objective of any agreement between the ACP countries and the European Union should consist of promoting sustainable forms of development which help to reduce poverty and constitute a basis for the integration of the ACP countries into the world economy. This excerpt from the Cape Town Declaration sums up fairly well the spirit in which the Committee on Development and Cooperation drew up the report that I shall present to you today.
First of all, I would like to thank all my fellow Members who contributed by tabling numerous amendments or by participating actively in the hearings we organised, one with Commissioner Lamy, another with the Secretariat of the ACP group and two representatives of African and European NGOs. I would also like to thank the many interlocutors, key figures, NGOs and trade unionists with whom I have tried to take account of all the problems raised.
The negotiations for economic partnership agreements will therefore take place tomorrow in Brussels. This is an important event that marks the end of one stage, but also the beginning of another, in which each individual must make themselves heard. With the Cotonou Agreement promising a new participative approach, the time has come to innovate. Broad public debate together with open, transparent negotiations would be a good starting point. The purpose of these negotiations coincides directly with the current debate on the correlation between trade and development. The development dimension is increasingly important in our commercial policy, as stated by Commissioner Lamy and duly noted. We are still concerned, however, that development is thus being progressively reduced to a mere dimension, an accessory to the liberalisation of trade, whereas it is specific policies that are needed here. We should certainly ask ourselves what the merits are of opening up markets in itself. It will not, for example, curb the deterioration of trade terms for poor countries, even though this is one of the main obstacles to their development and, more importantly, to their survival.
Does the world really need an extra dose of free trade or a new approach to development? Can the eradication of poverty in the ACP countries be reduced to trade? Should trade not be, first and foremost, a tool for development, for satisfying the people's needs? Should we not first address the structural causes of poverty? We believe these lie mainly in the shortcomings of production and marketing structures centring on the immediate export of raw materials instead of processing them locally and promoting South-South trade. Non-tariff barriers also constitute major obstacles to accessing the European Union market. As for guaranteed-price schemes, have they not lacked the necessary means to prevent the efforts of developing countries from being ruined by unfavourable circumstances? Lastly, the introduction of conditional criteria for structural adjustments under the aegis of the IMF and the World Bank, and the weight of reimbursing the debt certainly fall into the category of EU-ACP failures. We should nevertheless listen to the ACP countries when they campaign to retain the best aspects of Lomé, which relies heavily on the principle of non-reciprocity.
The proposal for new trade relations could therefore turn out to be counterproductive were it to consist of proposing benefits which are in themselves obstacles that must be overcome. An African expert gave this example by way of illustration: we can export computers, sports cars and equipment for nuclear power stations without paying customs duties; the only trouble is that we do not make any. It is touching to know that sorghum and manioc can be exported to Europe, but sadly European consumers do not want any. Under these circumstances, do we need to establish new free trade agreements, or rather invest in production tools and make the conditions for granting manufacturing licences more flexible? These are the subjects of parallel negotiations taking place within the WTO. The European Union and the ACP countries together form a considerable proportion of WTO members, in other words a majority, a force which can and must influence negotiations until 2005, ensuring that the rights of developing countries are recognised. These countries suffer from weak economic structures which justify special treatment in order to address the causes of inequality in the world. What is needed is special and differential treatment to tackle new challenges and simultaneously encompass long-term technological, financial and trade measures designed to build sustainable capacity in each area in which there is inequality between countries.
Lastly, allow me to raise a few specific questions. What is the probable impact of free trade areas on the social, economic and environmental situation of the ACP countries? Mr Lamy announced a detailed study over four years to accompany the process. Fine. But how can a relevant opinion be formulated on the proposed guidelines without using this essential information as soon as possible? Furthermore, can the Commission tell us which criteria were used for this study and what means will be available to the ACP countries to carry out their own assessment? What coherence is there between all the free trade agreements that the European Union is currently signing with various partners? What is the point, therefore, of the ACP countries signing these agreements?
Let us now consider the organisation of the negotiations. Are the Commission and the Council prepared to accept the ACP group's proposal to allow a sufficiently long first stage to clarify, as emphasised by Mr Goulongana, Secretary-General of the group, the objective of the EPAs, the principles, the ground rules, etc.? We are convinced of the need to do all we can to preserve the cohesion of the ACP group. This is also true with regard to the integration and unity process currently underway in Africa.
With regard to services, we shall consider any liberalisation proposals, with the exception of education, health, water, energy and transport. That is why I am prepared to accept Amendment No 2 tabled by the PPE-DE, but as a supplement. Public services are essential factors in the social model ?
(The President cut the speaker off)
Madam President, the Commission appreciates and welcomes the strong interest the European Parliament takes in EU-ACP negotiations of economic partnership agreements, as witnessed by the report of the development committee by Mrs Boudjenah and the opinion of the industry and trade committee by Mr Titley. I would like to thank the honourable Members for their work. The European Parliament has also shown an impeccable sense of timing by tabling this report just before the launch of the EU-ACP negotiations on the economic partnership agreements tomorrow.
From the Commission's point of view, the main strength of the report is that it puts ACP development at the centre of the EPA negotiations. This is exactly where the Commission wants it to be. EPAs shall be a tool for the smooth and gradual integration of ACP countries into the world economy, thereby promoting sustainable development and contributing to poverty eradication.
To this end, the ACP and the EU have decided to negotiate in a spirit of partnership the progressive removal of barriers to trade between them. The resulting agreements will extend to all areas relevant to trade, notably non-direct measures. The EPAs shall also be WTO-compatible and build on ACP regional integration initiatives as key instruments for ACP integration into the world economy. This is in a nutshell what was laid down in the ACP-EU agreement signed in Cotonou in June 2000, an agreement endorsed by the European Parliament.
In Cotonou the ACP and the EU agreed to enter into EPA negotiations and laid down objectives, principles and modalities for these agreements. Some of the questions raised in the report had thus already been settled at the time of the Cotonou Agreement. The Commission refers, for instance, to those parts of the report which call for the continuation of non-reciprocal trade preferences for the ACP. Non-reciprocal preferences have not achieved, and cannot achieve, the closer integration of ACP countries into the world economy.
A more comprehensive approach is needed aimed at enhancing ACP supply and trading capacities and the capacity to attract investment. This was the joint conclusion of the ACP states and the EU when negotiating the Cotonou Agreement, and that is why they agreed to conclude WTO-compatible trading arrangements to progressively remove all barriers to trade between them.
Trade liberalisation on both sides is an indispensable element of this undertaking, provided it is not pursued blindly but flexibly. In short, our common objective is to use trade for development. Likewise, retention, consolidation and possible extension of the commodity protocols is not in line with the Cotonou Agreement, which says we will review these protocols. The Commission is of the opinion that we should not prejudge this review. Lastly, any decisions on alternatives to the EPAs under the Cotonou Agreement are only to be taken in 2004 should the EPA negotiations show that EPAs do not offer the appropriate solutions for specific cases in the countries concerned.
The Commission agrees with the need, highlighted in the report, for analysis and assessment of the impact of the EPAs on sustainable development. This will require a thorough and sustained effort throughout the negotiations. The sustainability impact assessment foreseen in parallel with the negotiations is designed to achieve this goal. It will enable systematic analysis of the impact of the different policy options considered in the course of the EPA negotiations as they evolve, and will thus inform negotiators' choice. Its ongoing results should keep the negotiations on track towards genuine sustainable development.
The Commission also supports ACP countries and regions that want to undertake their own studies. We have ensured that considerable amounts of money are available under national, regional, and all other ACP programmes not only for studies but for trade-related assistance and capacity-building more widely. Meanwhile the Commission is going ahead with the sustainability impact assessment and we will do so in full transparency with regard to the European Parliament.
Mr President, the Committee on Industry in general welcomes the Commission's communication because the EPAs between the EU and different regions could reinforce economic cooperation between ACP countries and encourage their economic development. Therefore, we particularly welcome the Commission's proposal that treatment granted to the EU be extended to all ACP-EPA partners before trade liberalisation with the EU. This is particularly important.
It is not going to be easy, and some of the reasons for that have been outlined. We have to proceed with caution and with flexibility. We must not put pressure on ACP countries to enter into negotiations they do not feel to be appropriate, and we must safeguard and respect the rights of LDCs to non-reciprocal trade preferences. We need, however, in particular, to encourage technical assistance to achieve institution building, which will allow balanced results. We need to ensure that we take into account the capacity constraints of the ACP countries and seek to build those as part of the process.
We need to bear in mind that the abolition of tariffs could well cause a loss of public resources and, therefore, create budgetary problems. We must not lose sight of our objective in relation to the Cotonou Agreement of poverty eradication and sustainable development.
Thus the Committee on Industry's position is very much to support the Commission's point of view and welcomes the fact that negotiations are going to start tomorrow but to ask that we proceed with sensitivity and caution.
Mr President, Commissioner, ladies and gentlemen, the economic partnership agreement with the ACP regions represents an attempt on the part of the European Union at putting future development cooperation with these states on a new basis, one with better prospects and greater likelihood of success. The intention is that greater economic exchange should combat poverty in the long term and eventually contribute to improving the earnings potential of people who live in the ACP States.
By means of regional cooperation on their part, the ACP States are to be put in a position to develop their own functioning markets, which are necessary if there is to be greater trade with us in both goods and services. The mutual market opening, especially the opening of the great European internal market, is intended to enable them to achieve better sales in this market of their existing products, and perhaps also of those of higher quality yet to be developed, and thereby lay the foundations for the development of their national economies.
As part of this, the EU is holding out the prospect of generous technical aid to equip the economic and administrative actors with better qualifications. The negotiations that are now getting underway should therefore focus on turning the ACP States into more effective economic partners, enabling social and cultural development, too, to be further accelerated. Mrs Boudjenah's own-initiative report would, I regret to say, need to be further substantially improved by the incorporation of various amendments if the European Union is to negotiate from a stronger position, rather than for that position to be weakened as it is at the moment.
In the long term, we have to attempt to reach a realistic accommodation with the interests of the ACP States. There is little point in this if it involves what gleams through at various points in this report - attempts at levelling accusations at the Commission, which has, in recent months, stepped up dialogue with the ACP States and made proposals to them concerning their sustainable development, which have included technical aid. What matters is that the Commission, with our help, is pressing on with the creation of the new ACP economic area. Some better system must replace the outdated and inefficient system of preferences for certain imports.
The rules both of the WTO and also the Cotonou Agreement should be applied, but with flexibility, and without their objectives being turned on their heads. In that respect, the position of the Committee on Industry, External Trade, Research and Energy - the Titley Report - is substantially in line with our way of thinking, but we demand that the opening of markets should - as provided for in the WTO rules and in the Cotonou Agreement - concentrate on goods and services. For example, there is no internal market common to both Europe and Africa, which is why there can be no generally free movement of workers either.
Our demand is that liberalisation be handled flexibly, with transitional periods, but that liberalisation in important economic sectors should not be ruled out. It is also our view that investment must be well protected in order to prevent this leading to the economic standstill and retrogression now evident in policies in Zimbabwe and other countries. We have nothing against the EU providing technical assistance with assessing the impact of the establishment of free trade and economic regions in Africa, but we vigorously oppose the opening of negotiations being made dependent on this, which could lead to reform of relations between the EU and the ACP States being blocked for a long time. We do not want to develop alternative rules for our relations with the ACP States; we should abide by the WTO's rules and the rules of our own Cotonou Agreement, which should be applied flexibly and with transitional periods.
We are therefore proposing amendments that, if accepted, will make it possible for us to support the report, failing which we will vote against it or abstain.
Mr President, I should like to congratulate Mrs Boudjenah on this timely report. We in the PSE Group strongly align ourselves with her sentiments in relation to trade being a means to an end, not an end in itself. The end is development of the ACP economies and poverty reduction for the poorest people in those countries.
One test of the Commission - I think Mr Liikanen was disingenuous in what he said this morning - is whether there is a genuine openness to alternatives. It was never part of the Cotonou Agreement that the proposal for alternatives to EPAs would be delayed to 2004 and I hope he will withdraw that point when the debate is closed.
We also want to record strong agreement for what Mrs Boudjenah puts forward in terms of the need to advance the impact assessments so that we can genuinely see the impact of these negotiations. The Commission again, in relation to the sugar industry, and the 'Everything but arms' proposals of a year and two years ago has not got a particularly strong track record in relation to impartial impact assessments and trade matters.
I have been selected as the nominee to chair the trade committee in the Joint Parliament Assembly between the EU and the ACP. We are very much looking forward to playing an active role in overseeing these trade negotiations and promoting their transparency. The Commissioner will agree that the Cape Town Declaration agreed by the Joint Parliamentary Assembly earlier this year gives us a strong opportunity for parliamentarians and civil society more generally to play a far greater role in the discussions that these crucial negotiations entail.
We want to see CAP reform being discussed. The Commission is wrong there. There are difficult issues for the ACP that the Commission forced on to the agenda. There are difficult issues for the European side as well and what right do we have to prevent that being discussed?
Lastly, in relation to ACP-wide issues, the ACP want to establish some principles as a complete block. They do not want to be subject to divide and rule and only to discuss issues with their regional groups. If we believe in partnership in development then we should respect their wishes.
Mr President, I should like, first of all, to congratulate the rapporteur, Yasmine Boudjenah, on her thorough and timely work, which provides us today, on the eve of the opening of negotiations on the Economic Partnership Agreements, with a high-quality report on a particularly important and topical issue.
Incidentally, the content of this report - and I wish to emphasise that it was given unanimous approval in the Committee on Development and Cooperation, in contrast to what Mr Schwaiger appears to be saying - and the introductory words of the rapporteur herself make my intervention easier.
I shall, therefore, restrict myself to discussing a few aspects of this complex issue. First, I wish to state the need not to play down, in order to fall in line with the WTO, a partnership that has already been around for decades and which I believe must be continued and focused particularly on one key objective: the development of our more than 70 partner countries and meeting the fundamental needs of their populations. This highlights another issue: the Economic Partnership Agreements laid down in the Cotonou Agreement and the trade dimension of this agreement as a whole cannot prevail and even less replace a form of cooperation that must encompass various other fields and which, as I understand it, must be extended and seek to achieve better results than in the past.
Secondly, I wish to emphasise that I consider it crucial to ensure that total respect is given to the forms, timing and means of regional integration undertaken by these countries which, as we know, are not always easy or even obvious: and that it is necessary to pay special attention to the new development that is the recently constituted African Union. And, fundamentally, I think it is crucial to ensure that there is no deterioration in the positive situation represented by the current ACP group.
Thirdly, and taking account of the disparity in levels of development between the two parties in the negotiations and, in particular, the well-known limitations in terms of the ACP countries' capacities, I wish to state that we must have studies on the predictable impacts of the new agreements on their various options and at various levels drafted and, if they are already drafted, presented as rapidly as possible, in addition to the fact that those limitations themselves reveal how crucial it is to ensure these countries special and differentiated treatment, which guarantees levels of protection able to ensure their development.
Fourthly, a more specific issue, however, that I feel is important and which Mr Titley has already mentioned: I am referring to the fact that customs revenues represent a substantial, if not almost exclusive contribution to the ACP countries' budgets, which means that the measures we adopt on trade liberalisation must take account of this extremely important fact.
Mr President, today's vote is important and fits in very well with our work timetable, as tomorrow negotiations will begin on partnership agreements with the ACP countries. It is therefore important for Parliament to send a loud, clear message to the Commission with regard to these negotiations by means of the recommendations we formulate.
I would like to thank our rapporteur warmly and congratulate her. Mrs Boudjenah's report was unanimously adopted in committee, which is very good. We fully share her point of view on the matter and we support her.
In this regard, I was sorry to hear Mr Schwaiger's statements, which could divide Parliament on the matter at a completely inappropriate time. Perhaps, however, the PPE-DE does not fully share Mr Schwaiger's position.
With regard to the amendments tabled by the PPE-DE, I do not believe they improve the report, but rather that they aim to weaken it or sugar the pill. From a political perspective, there is no real point in presenting a weak or sugared position to the Commission.
Basically, when we talk about partnership agreements, the word 'partnership? has an eminently pleasant connotation, we all agree on that, as it concerns a relationship between equals, or partners, with the ACP countries. This, however, must not make us forget that we are not equal to the ACP countries. These countries have weak and vulnerable economies. Committing to the concept of absolute free trade, without first assessing the consequences for the social, environmental or economic situation of these countries, is rather like going down a dark tunnel. We therefore think an impact assessment should be carried out first. Two years after Cotonou, this would be welcome.
We must also remove the structural and commercial barriers which prevent these countries from being able to benefit fully from the current non-reciprocal preferences. Maintaining them would be suicidal. What are these barriers? Although the matter has already been raised by the rapporteur, I would like to emphasise a factor that we have repeatedly criticised, namely the problem of grants from the European Union for exports, in particular in the agriculture sector.
Furthermore, the lack of opportunity for local product processing is one great weakness of these economies. I shall end there, as I see I have exceeded my speaking time and you are being uncompromising today, Mr President. The problem of local processing, which creates added value at local level, is clearly fundamental and the rapporteur has quite rightly emphasised this point.
Mr President, I am pleased to participate in this debate on the economic partnership agreements with the African, Caribbean and Pacific nations. I would like to commend the rapporteur on her excellent work.
It is important that these economic partnership agreements contribute towards placing the ACP countries in a position where they can be progressively integrated into the world economy. Building capacity both in the public and private sectors, enhancing production and conforming with the WTO provisions should lead to increased investment in developing countries, in particular external investment and expanding economies. We all hope for a successful negotiating process, which is due to be launched at an all-ACP level within the next couple of days.
On the key question of market access, we must move towards improved access to EU markets for exports from developing countries, so as to ensure that negotiating proposals take account of the economic interests of all parties. I would urge the Commission to carry out an impact assessment of all the proposals. I would also urge the Commission in its negotiations to strongly promote the importance of increased assistance for trade-capacity building.
I would, however, like to take issue with the rapporteur's insistence that a reform of the common agricultural policy is a necessary part of the process of integrating the developing countries into the world trading system. Issues surrounding the external effects of the CAP will be dealt with in the context of the Doha round of the World Trade Organisation talks. European farmers have had a very turbulent few years, following on from the BSE and foot-and-mouth crisis. There was a major reform of the CAP with Agenda 2000, and we are now faced with review proposals that will profoundly disrupt our production and our markets if carried through. Stability is needed, and suggestions that a new reform is necessary will only bring about more uncertainty.
Mr President, first of all I should like to congratulate Mrs Boudjenah on this successful report which highlights as something positive the fact that the Commission wishes to introduce a free-trade area between the EU and the ACP countries. Customs barriers are not, however, the most important problem for the ACP countries. Instead, this is, as several other fellow MEPs have also pointed out, the EU's heavily subsidised agricultural exports. To give just one simple example, it costs Europe slightly less than EUR 700 to produce a tonne of sugar, but it costs only a little under EUR 300 to do so in many African countries. Simple economic theory therefore tells us that African countries would have a superior position in the sugar market and that opening up the markets would be the route to growth. Because of the EU's export subsidies, the conclusion is not, however, quite so simple because the EU backs up European exports to the tune of EUR 1 104 million so that European farmers are able to sell their sugar much more cheaply than the developing countries. Nor, of course, will the situation change through the ACP countries' developing internal markets. It has been said before, but it cannot be repeated too often: the EU is not a credible partner as long as we retain the agricultural subsidies. They stand in the way of any development and of any fight against poverty.
Mr President, the report quite rightly highlights the fact that the results of the so-called EU-ACP partnership are greatly at odds with its claim to promote and speed up economic development. Instead of noting an increase in their exports to the European Union, the ACP countries have seen them fall almost by half since the signing of the agreement. Instead of improving, trade terms between the European Union and the ACP countries have deteriorated. Instead of developing, these countries have become poorer. The only conclusion to be drawn from this is that the objectives stated in the Lomé Convention and the Cotonou Agreement and so on are far removed from reality. They masquerade as a system of preferences, but these agreements encourage the pillaging of poor countries by large investors of rich European countries. In the colonial past, pillaging was carried out in an open and shameless fashion. Today, as ex-colonies have become independent, we speak not of diktats but of negotiations, not of exploitation, but of partnership, but the system is still the same. Trade relations between imperialist countries and poor countries are designed in such a way that the former continue to become wealthier at the expense of the latter.
We share the rapporteur's opposition to the Commission proposal seeking to put in place free trade zones. This sort of freedom would equate to getting the fox to mind the geese! It would, however, be futile to attempt to improve a system that is fundamentally flawed. The only salvation for poor countries is to be found in a radical transformation of the global economic system.
Mr President, I warmly welcome this report and congratulate the rapporteur on her excellent work, particularly in expressing so clearly Parliament's understanding that trade is only a means to an end, and that end is sustainable development. All too often, in these institutions, there is a massive incoherence between European trade policy on one hand, and European development policy on the other, with trade concerns all too often undermining development objectives.
With this report Parliament sends a very clear message that development concerns must come first. There are some key points I would like to underline. First, capacity. It simply beggars belief that some of the poorest ACP countries can possibly have the financial and technical resources to pursue the WTO's Doha agenda, the GATT's agenda, the NEPAD or FTAA agenda, at the same time as the EU economic partnerships agenda; and still at the same time still somehow pursue their own regional integration processes. Yet it is these very regional integration processes that the Commission says that it wants to support. We must get away from externally imposed timetables of which countries need to adopt new arrangements, and instead allow them to adapt at their own speed, according to their own development needs, just as the industrialised countries were able to do.
Finally, I cannot over-emphasise the importance of waiting until we have the results of the impact assessments of these proposed economic arrangements. These must be conducted with the full participation of local people and we must have the results of those impact assessments before negotiations start. If necessary, we should be prepared to delay negotiations until we have them. Only in that way, can we be sure that the initiative will genuinely contribute to poverty eradication and sustainable development.
Mr President, this report is on the face of it well-intentioned and recognises the need for ACP countries to export their goods. There are many fine phrases such as: 'worldwide inequality must be remedied'. But, as ever, it is all hot air and naïve idealism. In fact, what really strikes me here is the large element of sheer hypocrisy. Agricultural produce is a large element of ACP exports. Yet, despite all the fine words, the tariff regime makes the EU a difficult market-place, with 16% being a fairly typical entry price for ACP goods. It also means that consumers pay far too much for food here. Of course, the solution to all of this - real reform of the common agricultural policy - is nothing more than a mirage.
How can we even talk about partnership agreements with these countries, given the continuing scandal of the European Union fisheries deals? This Parliament continues to give its overwhelming endorsement to deals that involve huge sums of taxpayers' money going straight to corrupt African regimes: up to EUR 1.4 billion in the last few years alone, and little or none of it going to the local communities that need it. As a result of all of this, hundreds of indigenous black African fisherman are continuing to die. I have raised this point here before, and I am met with aggression from the Spanish and with indifference from Commissioner Fischler. To satisfy the greed of large companies in Europe, this place turns a blind eye to a humanitarian disaster.
I do not expect many people here to agree with my view about political integration in the European Union. On this one area of fisheries deals, please surprise me and let us see some reform and let us give these struggling African coastal communities some sort of chance. Since 1994 there has been repeated documentary evidence about all this and it is high time that something was done.
The debate is closed.
The vote will take place at 12 noon.
Ladies and gentlemen, it is my great pleasure to welcome a delegation, seated in the public gallery, from the Moldavian Parliament. The members of the delegation have come to Strasbourg to meet with their counterparts in the European Parliament on the occasion of the fifth meeting of the parliamentary committee on EU-Moldavia cooperation.
I hope, as do all my colleagues, that this meeting was useful and that the members of the delegation have a pleasant stay in Strasbourg.
Within the context of interparliamentary relations, the delegation from the Algerian Parliament, led by Mr Bouzid Lazhari, chairman of the Committee on Economic and Financial Affairs of the Council of the Nation, is making its sixth visit to the European Parliament.
(Applause)
In welcoming you, Mr Lazhari, and the members of your delegation, I would like to stress the importance that we attach to these meetings which provide the opportunity to reaffirm our commitment to democratic values and principles and to the respect of fundamental rights. The time is right, since we are currently examining the draft association agreement between Algeria and the European Union.
Mr Lazhari, I hope that the meetings that you have had with the members of the delegation have proved to be useful and once again, on behalf of the House, I bid you a very warm welcome.
Mr President, I would like to table an oral amendment to paragraph 5, the last sentence of which reads: "considers in consequence that signing such an agreement is incompatible with membership of the European Union". I would very much like the word "signing" to be replaced by the word "ratification". That makes it much clearer and also means that the States that have signed still have a chance to refrain from ratification. That is why I would prefer the word "ratification" instead of "signing".
Mr President, as you have very rightly said, the current situation in the Middle East has led my group to withdraw Amendments Nos 10 and 11, which were tabled on another basis and at a time when we were more optimistic. Instead, we want to bring in an oral amendment to insert the following after paragraph 4:
Mr President, I would like to add to Mr von Wogau's amendment an oral supplementary amendment which reads: "this is to be in the form of a protocol to the constitution, and adherence to this protocol shall be a matter for the sovereign competence of each Member State."
Mr President, as we, in this Parliament, tend less towards the intergovernmental side, I would replace the word "Council" here by "Commission". I would, by the way, like to congratulate Mr van Orden, by dint of whose initiative Article 5 of the Treaty on European Union is to be incorporated into the constitution in its entirety, without any derogation!
I have voted in favour of this report, firstly because I believe that the role of the European Ombudsman is of enormous importance, especially considering the increasing distance, in decision-making processes, between the institutional bodies of the EU and the citizens of the Member States. Secondly, I wished to pay tribute the outstanding work of the outgoing Ombudsman, Jacob Söderman. Thirdly, because I support some of its most striking guidelines, specifically its call for the principles enshrined in the EU's Code of Good Administrative Behaviour always to be applied and for the institutions to strictly apply Regulation 1049/2001/EC on public access to the documents of the European institutions.
Nevertheless, I feel bound to severely criticise the attempts made, also here, once again, to give what is known as the Charter of Fundamental Rights jurisdiction 'by force?, in a move that can only be seen as an attack on the Rule of Law and on European democracy - if the IGC, the only body that has competence in this matter, has not taken such action, because it did not see fit, no Community organ, court or body has the right to do so, at the risk of seriously contravening the law.
I have decided to support this report and its motion for a resolution bearing in mind, specifically, some points that I wish to highlight: its request to the European Convention to also look into consolidating the right of petition; its call for the adoption of new data-processing tools enabling petitioners to follow the processing of their own and other petitions over the Internet, its criticism of the lack of enthusiasm in the Council for cooperation with the Committee on Petitions; and also its call for petitions to be studied and processed more rapidly. I believe that petitions could become an important tool for the exercise of citizenship and the protection of the rights and legitimate interests of persons and institutions and I find the idea put forward by the rapporteur that it could be possible 'for citizens to initiate reform of Community law through petitioning the European Parliament? extremely interesting.
Mr President, the British Conservatives support the thrust of this directive. New engines with lean-burn or common-rail technology need low-sulphur fuels as a technology enabler to allow advanced catalytic converters to function. It is a mistake, however, to extend this to non-road mobile machinery, for example, tractors and construction equipment. These are not fitted with catalytic converters yet, and so do not need this type of fuel. In fact, more CO2 will be produced at the refinery by additional processing. Fuel costs will go up by at least 10% - another burden for hard-pressed farmers to carry at a time when they can least take it. We are very disappointed that Amendments 10 and 13 were passed by Parliament.
The report by Mrs Hautala on the quality of petrol and diesel presents serious economic consequences for agricultural and forestry holdings.
First of all, it extends to non-road mobile machinery (namely, agricultural and forestry tractors) the quality standards for fuels which are applicable to all road vehicles. We believe this measure comes under the NRMM (non-road mobile machinery) Directive.
Next, the lowering of sulphur levels for non-road mobile machinery will lead to an increase of 8 to 10% in the price per litre. This measure will multiply the qualities of gas oil on the market and will bring about considerable logistical problems without providing any added value for the environment.
Lastly, the requirement to use a new category of fuel in agriculture means that storage vats will need to be changed, costing an average of EUR 5 000 per holding. For an industry such as agriculture that has already been weakened by health crises and is awaiting the new CAP guidelines, this is a considerable extra cost.
In order to avoid bankrupting this industry, we would prefer to exclude the NRMMs and stick to the realistic common position adopted by the Council.
We would like to distance ourselves from the Hautala report. The objective of reducing the sulphur content of petrol and diesel is, of course, commendable, but the considerable logistical problems posed by the proposal do not seem to bring about any known environmental benefits. When the report was examined by the Committee on the Environment, neither the rapporteur nor the Commission itself were in a position to deliver a verdict on the various cost/benefit implications of such an initiative.
We do not support the inclusion of fuels intended for non-road machinery in the directive from 2005 onwards. This is an unrealistic proposal which could further weaken the agricultural industry. We should review the issue of the complete alignment of vehicles at the intermediary date of 2005.
Similarly, we are opposed to the removal of existing exemptions concerning the sulphur content of petrol and diesel. This is so that we can continue to deal with restrictions related to supplying the outermost regions.
Lastly, we condemn the fact that the need to change the volatility limit of ethanol-petrol blends has not been recognised. This measure seeks to enable the Member States to include petrol with added ethanol in order to achieve the objectives set by the proposal for a directive on biofuels.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
For Portugal, and more precisely for the tourist region of the Algarve, recreational craft are a daily reality. It is in this context that I wish to express my unconditional support for the rapporteur, Mr Callanan and for the Commission proposal that seeks to make recreational craft more compatible with environmental standards in force, particularly exhaust emissions and engine noise, which damage both the environment of the region and the well-being of its holidaymakers.
Making existing craft compliant with legislation will involve substantial costs that cannot be either disproportionate for boat owners or the sole responsibility of the shipbuilding industry. I therefore also consider the obligation for annual craft inspections to be unnecessary.
We Swedish Christian Democrats have today voted in favour of the report entailing stricter European exhaust and noise emission limits for recreational craft.
We nonetheless reject a total harmonisation of the rules since the basic conditions in the different Member States vary so much. The levels introduced should instead be minimum levels permitting individual Member States to introduce stricter levels for environmental reasons.
We also reject more stringent common exhaust emission requirements in the case of lakes, because many recreational craft, especially in Sweden and Finland, are used both on the sea and on lakes. One possible consequence of drawing this distinction is that old engines that cause more pollution will not be replaced by new engines, because these do not meet the more stringent requirements.
In countries where drinking water comes from lakes, emissions cause especially major problems. In these cases too, minimum regulations would give the Member States the freedom to tighten up the requirements concerning exhaust emissions. Member States would also be able to ban or limit recreational traffic on certain lakes.
Finally, we believe it would be wrong to introduce further, more stringent exhaust emission requirements only three years after the directive has come into force. It is important for industry to be given clear basic rules. Minimum regulations are a better instrument for promoting development. They give manufacturers the opportunity voluntarily to adapt and develop technology to the highest current standards so that they can make sales to all the Member States.
. (DE) As a German and Bavarian Member of the European Parliament, I am sorely disappointed by the outcome of this vote. On behalf of my honourable friends in the CSU, with whom I voted for more stringent limit values, I must say quite emphatically that an opportunity to limit water pollution from recreational craft has been missed for many years to come.
Unfortunately, it is our impression that recreational craft engine manufacturers are deliberately holding back on modern engineering - we have an example of this in Switzerland - so as to be able to argue as the rapporteur has done.
It should be a cause of concern to anyone who supports motor-boat and sailing sports, knowing that more and more people enjoy these sports and leisure activities, that they are practised in as environmentally-friendly a manner as possible.
This dubious outcome in plenary today is certainly nothing to write home about.
. (FR) We have approved the resolution on the results of the Johannesburg World Summit on sustainable development, since it demonstrates, and this is very positive, that the countries of Europe hold a largely common view of these issues, and that they display a high degree of sensitivity towards them. On this basis, the European Union and its Member States can take action and in the future become, let us hope, the leading players in terms of respect for the environment at world level.
Although the real results of Johannesburg are not sufficient to meet the needs (since the enormity of the world's environmental problems can only be described as horrific), the Union was able to play the role of a catalyst there, for example in the launching of partnerships on water, decontamination and energy.
Amongst my particular reservations, I would like to highlight the following three:
the main one concerns the excessive role that the Union has allowed the WTO to play in reconciling trade rules with environmental rules;
secondly, the gradual dismantling of agricultural export subsidies is a desirable objective, but certainly not the dismantling of all internal aid;
finally, the Members of Parliament were not sufficiently involved in the preparatory coordination work.
. (FR) 'The increasing divide between North and South must become our new frontier, our new challenge. We got rid of a wall in Europe. We cannot accept another wall which cuts the world in two?. These were the engaging words of Romano Prodi in Johannesburg on 2 September, when he had no hesitation in mentioning the need for 'concrete measures' and 'binding timetables'! Unfortunately, you know what then happened, as I do.
While we should not play down the advantages of the ratification of the Kyoto Process and the initiative to reduce by half, between now and 2015, the number of people without quality drinking water and adequate sanitary conditions, the Earth Summit has not been able, whatever Mr Prodi thinks, to 'restore hope to the poorest?!
'Let us ensure that the twenty-first century does not become, for future generations, a crime of humanity against life?...the task of the World Summit in Johannesburg was no more and no less than that! Unfortunately, the person who uttered these words, the French President, like many other Heads of State of the world's biggest powers, has taken little account of the challenge set: the survival of the Earth and of human existence.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
In 1992, the Earth Summit took place in Rio to address the issue of sustainable development.
Numerous conferences have taken place since then. Johannesburg should have been the opportunity to turn all the good intentions expressed over the last ten years into a concrete, courageous and ambitious plan of action.
Today, I am disappointed by the poor results achieved. There is no point in repeating the list of shortcomings in the action plan adopted.
I simply wish to stress that research policy was given far too little attention during the debates on sustainable development.
While the main role of science is to monitor the state of the environment and to make this known to decision-makers and the public, it should be expected to formulate solutions to environmental problems.
Europe, which has put in place its European area of research, an area which is open to the world, must be in a position to share its scientific knowledge and to share the benefits of its experience with the developing countries. These countries are faced with a difficult equation to resolve; that of reconciling the need for strong and rapid growth with all the harm that this may imply in social and environmental terms!
. (DE) The dismantling of agricultural export incentives and barriers to food exports from developing countries mean that the countries in the south can take their rightful place in world trade.
However, the interplay between trade, environmental pollution and development which results from EU agricultural policy is often overestimated. Disturbances on agricultural markets affect few products and should therefore be examined for any effect on lasting development.
We need to act by pushing ahead on so-called non-trade related concerns during WTO negotiations. The WTO should stop evading the issues of consumer protection, the environment and animal protection standards. This includes implementing the development work of the 15 EU Member States, as formulated on more than one occasion.
The decisions taken in Doha (on trade) and Monterrey (on finance) should be examined in detail immediately.
Now that the Summit is over, the vital work of ensuring sustainable development has to continue. Johannesburg did not achieve everything, but there has been genuine progress nonetheless. I believe that the Summit will make a significant difference in key areas such as water and energy.
The only way to deal with these issues is through common action at a global level. In the EU, we know how much more we can achieve by pooling our resources and setting common standards and by tackling together environmental problems which have cross-border implications.
We can be proud that the EU played a crucial role in Johannesburg, presenting a very ambitious sustainable development agenda. Without the EU's efforts, I do not think the Summit would have made as much progress.
The Summit was unable to achieve a satisfactory outcome on a target for increasing the share of renewable energy in global energy production. This is essential if we are all to meet our commitments under the Kyoto Protocol. Even if some countries in the developed world are not pulling their weight on this score, I believe that the EU and other like-minded countries should, nevertheless, work for more ambitious action in this area.
. (FR) Far from learning the lessons from the ecological and social crisis ravaging the planet, the Johannesburg Summit demonstrated the irresponsibility of the way in which States behave. The Bush administration is largely responsible for the deadlock in negotiations. But the European Union did not display any more will by confining itself strictly to the unacceptable decisions of Doha and Monterrey.
If the EU really wanted to assist development in the South, it would abolish agricultural aid for exports, which bring products onto the markets at prices which defy any competition. The common agricultural policy still works on the basis of productivist thinking by multiplying surpluses. It is urgent that we re-orientate direct aid in order to promote sustainable agriculture. Against the widespread opening up of borders advocated by the WTO, the poor countries must be able to protect their agriculture by establishing tariff protections to stabilise internal prices.
The need for funding in order to guarantee access to drinking water, to energy, to health and to transport is enormous. We must put an end to the stifling of public budgets by structural adjustment policies imposed by the IMF and cancel the external debt of the countries of the South. National States must regain their sovereignty in the definition of their development priorities. The resolution presented to Parliament does not take sufficient account of these issues and I have therefore abstained.
The EU may make grandiose statements, but the pitiful outcome confirms that Johannesburg was nothing more than a meeting steeped in hypocrisy and crocodile tears between the countries of the so-called developed world on the misery which their capitalist interests have imposed on the third world. Unfortunately, the European Parliament resolution, for all its wishful thinking and "sensitivity", is merely a mouthpiece for the same hypocrisy.
It is infuriating to hear claims that capitalist globalisation will work to the benefit of poor countries, given that the unrelenting terms on which international capitalist trade is conducted do absolutely nothing to improve the life of the people on this planet. Not a word on the foreign debt which brings developing countries to their knees or the responsibilities of the multinationals; just disgracefully hypocritical self-satisfaction when the same multinationals are called on to demonstrate "sensitivity"!
The claim that subsidies for agricultural produce in the EU are responsible for the underdevelopment of the third world and should therefore gradually be abolished has been swallowed hook, line and sinker in a frenzy of hypocrisy.
The same wishful thinking, the same begging for "sensitivity" and no progress on applying the Kyoto Protocol, while the capitalist world, and especially the USA, turns a provokingly blind eye to impending catastrophe.
We shall vote against the resolution in protest against those paving the way for even greater exploitation of the masses.
The concept of sustainable development stems from one need: to respond, through a solidarity which is mindful of the future, to the feeling of complexity and dependence which characterises globalisation.
What kind of world community, however, should we propose to future generations? 'Terminological antidotes' are brandished in the guise of panaceas; the concept of sustainable development is one of them.
In an environmental discourse in which the precautionary principle becomes a policy and good governance a myth, it is easy for this concept to feed off itself and justify itself. Because this vague principle, which advocates transparency in decision-making, is sometimes very opaque.
Today's resolution is typical of the texts submitted to us on this subject. Based on declarations of intent which make unanimity inevitable, they open the door to technical elements which are sometimes arguable. Today, it is a reform of the CAP and Community trade policy and therefore, implicitly, the fisheries policy.
It is not a question of running down a strong and stimulating concept, but of being wary of the risk of instrumentalisation which may be in store. We also propose a return to the interpretation of the Brundtland report, which defined sustainable development in terms of a guideline for action. This then puts action back in the hands of national States, within the context of international organisations or by means of bilateral cooperation.
. (FR) It is rather unpleasant to read the European Parliament's resolution on the International Criminal Court (ICC) and discover in each line a certain arrogance on the part of the Union, which wants to force the hands of the Member States, candidate countries and third countries so that they will sign up to the statutes of the Court or refuse to sign bilateral agreements with non-signatories. It is as if the European Union had sole access to some higher universal principles which lay down that the Court must have universal competence. Well, that is not the case.
The ICC is based on a treaty which only binds its contracting parties. Therefore, the United States have the right to stipulate that, if they do not sign, their nationals cannot be brought before the court without their agreement. By believing, or appearing to believe, the opposite, the Union is mistaken, and this is pointlessly complicating transatlantic relations.
Furthermore, in view of this European arrogance, it appears that the United States has good reason to be mistrustful. How far is Europe prepared to go? We should remember that it may be dangerous to abandon the traditional rules of international order in favour of a system of world justice which, without the consent of all nations, would have no real basis.
. (FR) With regard to the scandalous nature of the remarks made about the United States, I would simply say that, by condemning their refusal - which is perfectly legal and legitimate, by the way - to sign up to the Statute of Rome on the International Criminal Court, adopted in 1998, Parliament is committing a gross act of interference in the internal affairs of a sovereign State.
In the name of what is it doing so? In the name of a proposed international criminal law to be imposed, God know how and why, on the members of 'international society'. Clearly, the moralists of cosmopolitan 'right-thinking' have learnt or understood absolutely nothing.
The ICC will be to human rights what the SDN was to the maintenance of peace: a hollow shell!
The effectiveness of a legal system does not depend solely on the legislation it lays down, but also on its ability to impose its law as a result of its 'monopoly of legitimate violence'. Public order requires a public power, an imperium which can exercise coercion. The judge is nothing without the power of the sword.
If the ICC is to be more than a mere gimmick, then we must establish an international public power, and therefore a world government! However much this imperialist thinking claims to represent universal humanism, we reject it.
The aggressive stand taken by the Americans on the International Criminal Court is the product of its warmongering, imperialist plans. It is perfectly consistent with its general attitude towards the UN which, when it has trouble getting it to fall in with its plans, it ignores completely. Thus, having adopted a bill granting immunity to American personnel, even if they commit war crimes or genocide, it is now coercing various countries into signing bilateral agreements containing immunity clauses.
Just what is the so-called international community doing in the face of this galling provocation? The UN has rushed in to satisfy the Americans by granting them immunity for their crimes for at least a year and by excluding the crime of attack from the jurisdiction of the ICC. The ?U remains firmly pro-Atlantic, refusing to take a stand on the rushed plans for war against Iraq, one member (England) is actively involved in preparing for war and 3 other Member States have come out openly in favour of war, with no reaction whatsoever on the part of the ?U.
In view of the foregoing, as members of the Communist Party of Greece, we consider that the ?U's interest in the ICC, as expressed in the resolution put to the vote, is hypocritical and is just part of the game of standoff between the imperialist powers as they squabble over the spoils and we shall not be voting in favour of it.
I voted against this resolution solely because I do not think that the European Parliament, which is not a signatory to the Statute of Rome, has competence to interpret any of the provisions of this Statute, specifically the provision that has enabled the USA to hold negotiations and conclude agreements with some of the States that are signatories to it.
I am also profoundly disappointed at the position adopted by this Parliament of implicitly threatening the countries that are candidates for accession, and others that benefit from financial aid under agreements and partnerships established with the EU, so that they abstain from adopting positions, in the context of their legitimate external policies, that are not in line with the EP's unilateral interpretation of Article 98 of the Statute establishing the ICC.
This aim of this explanation of vote is also to point out that one of the countries covered by this resolution is East Timor, which would not have survived as an independent State without massive external military aid against the invader, aid that we doubt would have been made available if, at the time, the position adopted in this resolution had prevailed.
. (FR) The joint resolution, which brings together the Left and the Right in this House in a touching display of unanimity and deals with relations between the European Union and Mercosur, the common market involving four Latin American countries, including Brazil and Argentina, intends, amongst other things, "to re-examine and resolve the four countries' external debt problem" at a time when Argentina's bankruptcy is spreading to Uruguay and is currently threatening Brazil.
The resolution urges the European Union to give Mercosur financial support. Even amended with vague promises of aid for various 'economic solidarity initiatives? which the population has had to take in order to survive, the resolution's principle plea is for Mercosur to remain a windfall for European companies whose exports have tripled in five years and which are the main partners of Mercosur. European companies would love to maintain their small presence in the backyard of the United States in this way.
It is precisely the implementation of this predatory policy, however, increasingly favourable to capitalist groups, both American and European, and from which the wealthy classes of Latin America have profited, which has plunged the majority of the population into misery and unemployment. Pursuing this policy of plunder can only worsen their misery. That is why we have voted against this resolution.
. (FR) The joint resolution states that 'the EU is the main trading partner and the leading investor in the countries of Mercosur?. We should take a further look at these investments. They are directly related to liberal policies of structural adjustments. For example, French companies such as EDF, Suez Lyonnaise or France Telecom have taken advantage of the wave of privatisations of public services in order to enter into these 'markets' with the sole aim of making profits. That is translated into redundancies for workers and increases in charges for users. The last straw is that a company such as Edenor in Argentina, the main subsidiary of EDF, is today asking the government to renegotiate its debt as well as an agreement to increase its charges! Privatising profits and nationalising losses, that is what the 'Union's strategic and supportive commitment to the countries of Mercosur in relation to their economic and political integration projects?, which the policy praises, really looks like!
Mass redundancies, insecurity, unemployment, poverty, the dismantling of public services; that is what the IMF policy which the countries of Mercosur have implemented means.
For our part, we reaffirm our complete solidarity with popular movements developing in these countries, Argentina in particular. The first minimal measure Europe could take would be the complete cancellation of the debt of the Mercosur countries. Since none of this appears in the resolution, I have voted against it.
Mr President, my group has voted, with good reason, for the whole of Amendment No 3 to the Brok report, including the section in which Parliament urges Iraq to implement all relevant Security Council resolutions to avoid the implementation of these resolutions having to be enforced.
The resolution links this to a statement by the Security Council about the result of the inspections. As I highlighted in my contribution to yesterday's debate, the ELDR Group too is of the opinion that explicit permission from the Security Council is required for military action. This is, in fact, how the ELDR's entire amendment should be interpreted.
In general, we believe that Mr Brok's report is sound. We do not however agree with certain points in it.
Paragraph 11: For reasons of efficiency and to increase the likelihood of the EU's speaking with one voice, we are, like the report, well disposed towards merging the tasks of the High Representative and those of the Commissioner for External Relations. On the other hand, we are not prepared at this stage to state in which institution this merged office is to be set up. At all events, the Common Foreign and Security Policy is an intergovernmental matter.
Paragraph 14: We are in favour of the rule enabling the Member States to act within the framework of enhanced cooperation, but it should not be possible to apply this rule in matters of security and defence policy.
Paragraph 20: The report should not encourage the Member States to increase their defence budgets.
Paragraph 23: We do not agree that Article 28 of the Treaty should be changed so that the costs of military operations within the framework of the Common Security and Defence Policy can be funded from the Community budget.
Paragraph 26: We do not oppose closer institutional relations between NATO and the EU as a prerequisite for the EU's actually being able to carry out military operations relating to crisis management, but we wish however to draw attention to our view that any military intervention must be preceded by an appropriate UN mandate.
. (FR) In relation to the institutional organisation of the common foreign and security policy (CFSP), the Brok report is typical of the European Parliament's traditional positions: it pushes the CFSP as far as possible towards communitarisation, in particular calling for 'a common, though not single, European diplomacy? (paragraph 12), qualified majority voting in the Council (paragraph 14) and the transfer of the post of High Representative for the CFSP to the Commission (paragraph 11).
These proposals are the result of a desire to impose on Europe an abstract concept of a federal State, and not a considered understanding of practical realities. The common foreign and security policy cannot draw its strength from artificial Community procedures. It can only draw its strength, if necessary, from the support of the nations. It must therefore be based on those nations, which means: maintaining the coordinating role of the Council; unanimous decision-making, or otherwise variable geometry; the instruments must fall within the responsibility of the Council and not of the Commission.
If the Convention meeting under the presidency of Valéry Giscard d'Estaing wants to be effective, it must remain lucid by resisting federalist bombardment.
In broad terms, the report on the CFSP is part of the approach extending its communitarisation and the militarisation of the European Union, implementing a Common Security and Defence Policy - as the European pillar of NATO, within the framework of our partnership with the USA.
Amongst various troublesome aspects, I feel bound to highlight the 'ambiguous? and supposedly 'neutral? way in which the current situation on the Middle East is addressed, glossing over the Israeli Government's considerable responsibility for the intolerable situation that exists in Palestine, due to its policy of terror and violence against the Palestinian people and their representatives, its illegal occupation of the Palestinian territories and its failure to comply with UN resolutions.
Equally negative is the position adopted by the current Danish Presidency which, in the debate held in this plenary, did not condemn the Israeli Government for the unacceptable siege imposed on the Palestinian National Authority and the blackmail practised against President Yasser Arafat, and did not call for an end to it and the immediate withdrawal of the Israeli army.
I also feel that the failure to adopt the amendments tabled by my group seeking to reject any military aggression against Iraq, to lift the embargo on that country and to promote negotiations between Iraq and the UN to find a solution to the current situation is a mistake.
Hence our vote against.
. (FR) This report on the progress made on the implementation of the CFSP comes at a time when Europe is totally absent from the international stage! What a paradox!
Yet Europe is still displaying the same stubborn desire to ignore the reality, which is that today, one State is making great use of its colossal power to impose its hegemony.
It is true that the attitude of the United States toward Iraq, for example, is regrettable.
However, it is also the expression of a constant in geopolitics, which is that international relations are primarily determined by States whose behaviour is a result of a free appreciation of their vital interests.
Europe's problem is that it is faced with a nation which, while already disproportionately powerful, furthermore benefits from the elimination of the great European diplomatic corps. European integration, far from providing added value, leads to a levelling down of diplomatic corps, which maintains the imbalance between powers.
The communitarisation of a virtual CFSP would therefore be a serious historic mistake: it would further restrain the Member States, while the freedom of our nations, in the field of foreign policy as well as other policies, is what makes Europe independent; this excludes neither cooperation between countries nor freely discussed and agreed coordination of their policies.
The report on progress with the CFSP is being debated to the sound of war drums beating on the other side of the Atlantic. The USA has stated that it is determined to proceed with its attack on Iraq, its aim being to control the oil supply in the area and impose its supremacy.
The report points the way for ?U action: closer collaboration with the USA and stronger trans-Atlantic relations. Greater militarisation of ?U institutions, more military spending by Member States, military action to prevent and manage crises. Alliances under the umbrella of ???? and the orders of the USA in order to silence the people and anyone who gets in the way of their imperialist interests.
The EU's imperialist policy has already shown its face in Bosnia, Serbia, Afghanistan and elsewhere. The objections expressed so far to the EU's again becoming involved in an attack on Iraq are objections by imperialist interests and hence objections to the unilateral nature of the action by the USA rather than the war itself. We are worried that the ?U is prepared to take part in this dirty imperialist war if it is promised a share of the spoils.
We say no to war. We want peace, de-escalation and disarmament. We are fighting alongside the people of Europe to put a stop to more imperialist wars. The Communist Party of Greece will be voting against the Brok report.
In the report adopted today concerning the Common Foreign and Security Policy, Parliament expresses a number of views about the direction it would like this policy area to take in the future. On the basis of several of these views, I have felt compelled to vote against the report.
In today's EU, there are a number of countries which are neutral, including Sweden and Ireland. By adopting Amendment No 2, calling for mutual-assistance obligations laid down in the Western European Union treaty to be incorporated into a future European constitution, Parliament has declared that it does not respect these countries' positions and wishes to force them to give up their neutrality. That conflicts with, for example, the accession agreements signed by these countries when they became EU Member States.
The majority of Parliament also expresses the view, in Recital I, that the foreign and security policy should be a common policy. On the basis of previous positions, this must be understood as indicating a desire for the Community method to be used and for Parliament to be given the right of co-decision. I believe this to be an unrealistic and undesirable development.
Paragraph 19 also makes what I consider to be an insufficiently substantiated demand for a European armaments agency.
The report is dominated by the developments following 11 September and their influence upon the European foreign and security policy. I am of course pleased about the EU foreign ministers' statement opposing military operations in Iraq and I endorse the statement that everything must be done to enable the UN inspectors to return unconditionally.
I believe that international law must be upheld and any military intervention securely based upon a decision by the UN Security Council.
The report contains a number of proposals I cannot support, including the proposal in paragraph 11 to merge the office of Council High Representative for Foreign and Security Policy with that of the Commissioner responsible for these issues and to set up this new office in the Commission.
Nor can I support the proposal in paragraph 23 about funding the joint costs of military operations within the framework of the ESDP from the Community budget, or paragraph 19 on a joint European armaments agency.
Nor can I support paragraph 20 on strengthening the Member States's defence budgets, the proposal in paragraph 14 to allow decision-making in the Council by qualified majority, or the rule on enhanced cooperation to allow those Member States which desire, and are able, to do so to take action without a joint decision's having been made. I support neither the proposal in paragraph 26 concerning closer institutional relations between NATO and the EU, nor paragraph 12 concerning a European diplomatic corps.
We have of course voted against this report, which has the ridiculous intention of introducing an ethical dimension to the arms trade. We are against arms dealing, whether it be official, unofficial or illegal. And it is very difficult to distinguish between these three categories of dealing considering the number of arms deals taking place involving ministers, whether still in office or not, or supposedly 'official' persons!
It would be preferable to dedicate the productive capacity of society to the manufacture of goods other than arms. And it is truly criminal to plunge poverty-stricken countries further into debt by selling, even legally, arms to their leaders so that those leaders can then go on to use them against their own people.
The European Union code of conduct is the most complete international system for the control of arms exports.
The European Union has a positive involvement in the restriction and control of arms exports and attempts to add an ethical dimension to the arms trade.
As well as legal procedures and treaties, supplementary actions are required in order to restrict the proliferation of arms. Conflict prevention does not just involve the restriction of arms exports. In order to be effective, it must be accompanied, in the developing countries in question, by support for democracy and the liberal democratic system (the protection of civilians by the State, education aimed at creating a culture of peace, the creation of institutions to resolve conflicts through negotiation, etc.). In this context, it should be stressed that an emerging and fragile democratic regime cannot be prevented from defending itself against a rebellion that wishes to reverse it.
Additionally, the industrialised countries must also support programmes of micro-disarmament, mine-clearance, the training of security forces and legal support in their development cooperation projects.
. (NL) In the Netherlands, my party, the Socialist Party, supports the initiative launched by a large number of peace and development organisations to institute an arms embargo against Israel by means of a temporary injunction. This is in the light of the ever-increasing violation of human rights by the Israeli army in the occupied Palestinian territories and the destruction caused there. Parliament's resolution on the third annual report with regard to the code of conduct on arms exports is founded on the assumption that the EU's external policy is guided by values of democracy and human rights, and that arms exports may not worsen the region's instability. Moreover, a majority voted today for the amendment in which military-industrial relations with conflicting parties in the Middle East are condemned. Meanwhile, the Dutch Schiphol airport remains the link and focal point of the arms trade between the USA and Israel. This is bound to cause enormous bitterness amongst the victims and also further instability in the region. The systematic oppression of the Palestinians gives every reason to refuse licences for the export of arms within the framework of the European code of conduct. I call on the Commission to help put an end to the escalation of violence and to support actions by citizens against Israeli violence in the Palestinian territories as a matter of urgency.
. (FR) Four years after the adoption of the EU code of conduct on arms exports, it was time for the European Parliament to demonstrate to the Member States their will to make the common criteria for arms exports binding.
I am delighted that amendments to this effect have been adopted.
Following the example of the Belgian Government, all the Member States should introduce the provisions of the European Union's code of conduct on arms exports into their national legislation.
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, we are absolutely astounded that the Commission has tabled a proposal to water down the stability criteria without first agreeing the matter with the European Parliament in the relevant committees.
I would ask that we debate this Commission proposal as quickly and efficiently as possible here in Parliament, because the current position does not, I think, have the support of this House.
Your proposal will, of course, have to be laid before the Conference of Presidents, which I am afraid took place this morning instead of on Thursday afternoon as usual. If you had made the proposal this morning, we might have been able to persuade the Conference of Presidents to examine it in today's meeting but, in any case, it will be recorded in the Minutes and will be examined so that the point can be included in the agenda of one of the forthcoming part-sessions of the European Parliament.
Mr President, I must stand up for my honourable friend. He could not have raised it this morning, because the Minutes are not approved until the afternoon. But I wanted to say something quite different. As you can see from yesterday's Minutes, there was no Question Time and yet the sitting ended at 10.20 p.m., i.e. considerably earlier than planned. So there would have been time enough for Question Time.
I know you will probably say that the decision would have been taken by the Conference of Presidents, but the Bureau - and I should like to ask you to convey as much to the Bureau - is responsible for keeping to the Rules of Procedure. And it states quite clearly in the Rules of Procedure that there must be one Question Time during each of the twelve plenary sessions in Strasbourg - at least that is how I understand it. That is a parliamentary right and it is non-negotiable. Hence, cancelling Question Time to the Council and Commission this week was, in my eyes, both an infringement of our fundamental parliamentary rights and an infringement of the Rules of Procedure, despite the fact that there was time enough.
This afternoon we have just one more debate. So we could easily have held a topical and urgent debate this afternoon, but that too has been cancelled. There has been a coup in the Côte d'Ivoire. We are due to debate it on 9 October, when it will already be history.
I urge you to organise Parliament's work differently from the way in which it has been organised this afternoon and this week.
I feel that your comment should be relayed to the President - I will bring the matter before the President as a first port of call rather than referring it to the Conference of Presidents - so that it receives careful consideration. It is true that we usually follow the practice you have described of holding one part-session per month, and this month there have been two part-sessions. In any case, I feel that your comment is well-founded and that there needs to be reflection on the matter, on the part of our President first of all.
(The Minutes were approved)
The next item is the oral question (O-0040/02- B5-0254/02) by Mr Rocard, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, to the Commission on the action taken by the Commission on the MHP (Multimedia Home Platform).
Mr President, Mr Posselt may have plenty of time, but I have to leave as I am booked on a flight departing from Frankfurt at 3.30 p.m. Tomorrow I shall be speaking at a conference in Greece on this very subject. I apologise in advance to the Commissioner, and I will be much briefer than the chairman of our committee might have been, had he been here.
Normally our colleague Mrs Junker would have replaced him, but she has been unwell and in hospital. I am sure the House would wish her well and a speedy recovery.
I must declare an interest as a director of a television company that will certainly be involved in digital broadcasting and the broadband communication field - though probably long after I have ceased to have any connection with it.
Would the Commissioner like me to repeat Mr Rocard's question? And will the Commissioner be replying to the debate as a whole at the end?
The Commissioner is scheduled to speak immediately after your speech, Mr Whitehead.
Mr President, I would like to say a few words about the reason for this question and for its urgency. Essentially it concerns the pace at which we will be able to open a full and proper debate on the standards for a single MHP, were we to have one. The Commissioner will, I think, be saying in his reply today when the necessary standards are going to be introduced and published.
The reason for the urgency is that this subject also relates very much to the ongoing debate about media concentration and to development in the field of broadband communications, particularly in the light of what is happening in television and broadcasting at the moment. In my own Member State we have had ambitious plans, aiming to have the most competitive broadband system in the developed world by 2005. However, there have been stumbles along the way to the intended creation of a real competitive market for digital broadcasting and towards a measured advanced analogue switch-off. That serves as a warning to many of us - certainly those in the Committee on Culture, which is unanimous in the view that I am expressing - that the consumer and the citizen need to benefit from an open and wide debate, taking some account of the problems we have had in past attempts at regulation, as well as of those that we face now.
There need to be clear markers on the ways in which a system of non-discriminatory interconnection and oversight of the gateways of broadband broadcasting and other systems can be operated in the public interest. I am painfully aware of the fact that one of the first attempts to set standards for early satellite broadcasting came adrift because the most powerful broadcasters in the field at the time - and they are still there today, but stronger and more powerful - deliberately decided to bypass these standards and to go their own way. With effective use of the market and less advanced technology, they were able effectively to end that first attempt at common standards. We do not want to make that mistake again, and I believe that in this situation we want to know how we are proceeding.
I would ask the Commissioner to indicate how the European Union as a whole can take an active role, so that the operators of APIs are encouraged and helped to come together. He must know of the suspicions in this regard and precisely where they originate. The APIs are likely to be repeating in some ways what happened in the debate about conditional access and the gateways for satellite broadcasting. Many - particularly in my country would say that you do not need to have a single mandated standard, and that it would be better to encourage the APIs to come together. For the sceptics who believe that it would be very much against some of their interests to do so, and it has to be acknowledged that we would then be gambling everything on a strategy which some of the big operators, once again, would not want to cooperate with.
How would the Commissioner square the need for competition that guarantees plurality with the technical advances which - according to those who operate it and profit by it - will come from the unregulated market? I do not believe that we can take this matter further without a proper consideration not just of the technical debate but also of the way in which monopolies are currently developing.
Mr Rocard's questions, I hope, will take the debate further and I will at least be able to listen to the Commissioner in the time available to me. I do apologise again for the fact that I have to leave before the conclusion of this debate, which I am taking part in, as you can see, at very short notice.
We would like to join you, Mr Whitehead, in wishing Mrs Junker a speedy recovery.
Mr President, the honourable Member's question relates to the interoperability of interactive television services and the role of the MHP standard. The question contained five points, which I will respond to individually.
Firstly, on the first point, I can acknowledge that the adoption of the framework directive in the field of communications represents a powerful signal both for operators in the digital television market and for consumers. The directives which will come within this framework will allow us to achieve three important objectives. Firstly, to give broadcasters access to the networks and to connected equipment such as electronic guides and programmes. Next, to prevent excessive regulation through the application of proportional access solutions and finally to benefit the consumer by contributing to the provision of a wide range of services.
If we consider the legal position established in Article 18 of the framework directive for electronic communication services and networks, the Member States must encourage openness in relation to the provision of an application programming interface (API). No particular API technology or single API will be laid down. The MHP standard satisfies the needs of interoperability and openness in this field. This is why we are encouraging the voluntary application of this standard by the sector.
The second point relates the date of publication of the standards applicable in the field of MHP. My reply is that the list of standards will be published after the meeting of the committee responsible for communications on 2 October.
Third point; the use of a non-standardised API technology may give a company power on the market. The directive in question lays down specific solutions which may be used by national regulation bodies to control the power of certain companies on the market. Since it guarantees interoperability and offers users greater freedom of choice, standardisation will certainly contribute to preventing the appearance of monopolies. However, in itself competition is not a measure of fair competition. Dominant players may appear, even when there are open standards.
On the fourth, as I said in the reply to the first point of the question, the objectives of the regulation are openness and interoperability. The MHP standard meets the needs of interoperability and openness in this field. This is why we are providing political support for the voluntary application of this standard by the sector. However, the sector also wishes to hold a dialogue on interoperability, particularly on migration. We have therefore launched a debate and sectoral investigation into interoperability.
With regard to the fifth point, in its declaration to the plenum on 12 December 2001, the Commission committed itself to publishing the relevant MHP standards in a list of standards to be published in the Official Journal, in accordance with Article 17 of the framework directive. Pursuant to this directive, the Member States must encourage the application of the standards contained on the list. Secondly, the Commission is committed to examining, a year after the entry into force of the directive, whether interoperability and freedom of choice for users have reached a satisfactory level in the Member States. If that is not the case, the Commission will be able to propose making the use of these standards obligatory. In accordance with our commitments, we will provide a list of standards after the meeting of the competent committee on 2 October, as I have just said. They are scheduled to be examined between now and July 2004.
Article 18 of the framework directive demands that Member States encourage the use of an open API. The Commission will therefore hold a dialogue with the Member States and national regulation bodies, by means of the committee. The MHP will certainly be amongst the subjects discussed within the framework of this dialogue.
The widespread adoption of the MHP seems to be the most obvious means of achieving interoperability. Businesses must take the initiative in terms of creating migration strategies since migration itself raises many technical and commercial problems. We are pleased with the sustained efforts of the sector to resolve these problems and reach agreements, at national or European level, in view of the transfer to MHP.
Mr President, Commissioner, thank you for your detailed reply to the question put by the Committee on Culture, Youth, Education, the Media and Sport, which has been considering how we can find a way of guaranteeing a free flow of information and freedom of choice for viewers in the digital era. How can we achieve this objective? No further debate is needed, we held our debate when we passed a resolution on the telecommunications package and, more particularly, on the framework directive.
Today, and this is why we asked the question, we wanted the Commission to tell us what it can do to help implement the resolutions we passed then. And I am grateful because I think the Commission's statements have pointed to a constructive way forward here.
However, I should like to reiterate that we have three basic resolutions. First, open interfaces, so-called APIs are not enough; these open interfaces need to be widely accessible, i.e. they must be interoperable. That is the objective we decided on together in the framework directive. Secondly, we decided that the Member States should promote the introduction of interoperable technology. Thirdly, we decided that we had until July 2004 for this voluntary procedure.
Parliament is pushing for action in order to bring about a voluntary, user-friendly solution which also guarantees real freedom of choice and pluralism. For that, as you announced today, Commissioner, we need the technology, the standards which meet these requirements, to be published. There is a standard which has already been licensed by the European Telecommunications Standards Institute, which is responsible for the standards, namely MHP, which is why Parliament's demand is perfectly clear in the resolution we are voting on today. What we want to do is promote the technology that incontrovertibly meets the requirements. Hence the demand and the call in the resolution for the Member States to submit an action plan as quickly as possible - we are saying by the end of this year - as to how this objective can be achieved, so that we have real results by July 2004.
So, as you see - and my thanks here to all my honourable friends in the Committee on Culture, Youth, Education, the Media and Sport and in the Committee on Industry, External Trade, Research and Energy who helped here - we refer to the resolution and voluntary implementation of this resolution, but in the time specified and for the purpose specified. That is the point of this resolution.
We trust that we have the agreement and support of the Commission and the Member States, in the interest of our citizens.
Mr President, Commissioner, thank you for your statements today; for us they are a really important step forward in the joint voluntary procedure, as Ruth Hieronymi has pointed out. We have not raised the question of comprehensive interoperability in the telecommunications directive, but we know that it is of huge importance to Europe, which sets standards in media policy.
The Commission and the regulators, like the European Parliament, were not perhaps decisive enough in the early days. But we are now, because time is running out. The summer of 2004 will be here before we know it. Let us call it guidance that we need in this voluntary procedure; what our institutions are waiting for and what we are jointly calling for is a clear media policy message.
We have mentioned a single standard. We have consistently avoided the word simple. We do not want to jump the gun. But this is not jumping the gun, it is being logical. As my honourable friend, Mrs Hieronymi said, we could have set one standard that speaks this common language, a single language, in the MHP. We need more clear political signals here. We opted for a single system for mobile telephones and we should do the same here and now. Before the industry invests any more and we have various other APIs which cannot talk to each other as we would like, because the more economic facts, figures and data there are on the table, the harder it will be for politicians to intervene directly here. This common voluntary procedure needs clear signals from us. Again I read a quotation in a technical journal recently in which you pointed out that the Commission can lay down binding European standards here if appropriate freedom of choice for our citizens and interoperability are not achieved by 2004.
I do not think it will come to that. We should be able to find a joint solution before then. We need to meet each other half way. A large majority of market players are in favour of MHP and we should say so clearly. I think that is the answer expected of us.
Mr President, I am very pleased to be participating in this debate, not as a member of the Committee on Culture, Youth, Education, the Media and Sport but as one of the rapporteurs on the electronic communications package and a member both of the Committee on Industry, External Trade, Research and Energy and the Committee on Legal Affairs and the Internal Market.
I should just like to say to colleagues from the Committee on Culture who are present that this is not an issue for that committee alone. It would be good if they encouraged more participation in their work within Parliament. This question was developed entirely within their committee. I am glad to have been able to work with many colleagues and to make a contribution.
However, there is a much wider range of issues at stake here. Firstly, I sense a perception that this whole idea about a multimedia home platform (MHP) is somehow a silver bullet, a magic cure that will, in one sweep, create universal accessibility for digital television. Mrs Echerer gave us a hint of that just now. That is far from the reality. It is not like mobile telephony; it is not like introducing a GSM standard, because we already have digital television systems in the market, delivering services that consumers want to quite a high interactive standard. In my own country nine million people already have systems operating under other standards than MHP. Indeed, the final standard - the full interactive standard - for MHPs has not even been published, and yet colleagues here want to rush ahead and standardise it. That is not realistic.
I also find a lack of realism about the whole idea that somehow we want to impose a particular business model on broadcasting. This resolution contains a rather unnecessary attack on vertical organisation and my group, and I hope Parliament, will reject that element.
As the Commissioner said earlier, this is an issue on which I and other Members have worked in connection with the electronics communications package. We have put competitive instruments in place to stop vertical operators from abusing their dominant position in the marketplace. There are also must-carry obligations that we expect member governments to enforce. The first thing we should be saying to the Commission is that we want them to be enforced. They are critical. It is not up to us to enforce a particular business model. We are not there to do that.
On the question of application interfaces and the technology, the key word is 'interoperability'. It is not a single standard, and just having a single standard does not mean you automatically get simple authoring or interoperability. We have three mediums in the United Kingdom already - cable, terrestrial digital - a powerful access for people to get onto the digital system - and satellite. Each of those has a different interface. The Commission needs to encourage what I call a toolkit for digital authors. That will allow digital authors to come on and have a common set of principles within which they can develop programmes for any platform. That is the sort of practical thing the Commission needs to work on. It certainly needs to monitor how MHP is developing and to see whether that needs further encouragement. However, we are already well down the road to the digital revolution already, and the sort of interference that is being implied by some colleagues here - I am pleased to say not in the resolution - will not help the way forward. We must be realistic about what is going on in the market-place and what consumers are buying now.
Mr President, as the representative of a thriving but also highly endangered media centre - namely Munich - I welcome this question by the Committee on Culture and today's debate. I must make one thing quite clear: the European Parliament has a very long tradition in media policy, especially on television issues in Europe.
It dates back to the beginning of the 1980s with the highly prophetic report on European television by the former Culture Minister of Baden-Würtemberg, Professor Hahn, who was MEP for Heidelberg at the time. It was way ahead of its time, even if some of the proposals made then have long since been overtaken by events. But in the intervening years, this House has lobbied consistency for European television, through to the telecommunications directive and the Television Without Frontiers directive.
What were the two core elements? First, we have stated quite clearly that we want to prevent this necessary, proper and important technology from being abused, by setting unequivocal ethical standards. And secondly, we have constantly reiterated that this is a question of competition, and not just competition within Europe, but the competitiveness of Europe per se. Today we can see that this European market stands in increasing danger from non-European suppliers and non-European monopolies.
I therefore take the view that we really do have to go the way proposed today, namely the way of voluntary convergence and harmonisation, but that this should not be used as an excuse for doing nothing. I therefore emphatically support what Mrs Hieronymi has said. We really do need a deadline. We know from the Member States - of which there are presently fifteen but of which there will soon be twenty-five or thirty - that they are not exactly quick off the mark when it comes to action plans.
Having come down in favour of voluntary action, we really should set this deadline for the Member States by the end of this year, as far as submitting action plans is concerned. Otherwise we will have to come up at the beginning of next year with ways of speeding up the process. I share the view expressed by Mrs Echerer, that hopefully there will be no need for the Commission to step in with binding proposals and standards, but I fear it may come to that.
I should therefore like to again urge the Member States to submit their action plans by the end of the year. We need to make it quite clear that we are as concerned about the competitiveness of Europe per se as we are about cultural diversity in Europe, the cultural diversity that makes Europe what it is and - and this too is an important point in this resolution - the potential of small and medium-sized enterprises. And the challenge here is for small and medium-sized enterprises. We in the European Parliament see ourselves as the champions of small and medium-sized enterprises, which are perhaps still shying away from a great deal in the dimension facing us.
Commissioner, thank you for your clear and detailed reply, but may I say quite unequivocally that, if the Member States fail to submit their action plans by the end of the year, we shall have to meet again in January in order to discuss how the European Union is to proceed.
Mr President, honourable Members, unlike Mr Posselt, I do not represent the endangered media centre of Munich, I represent the media centre of Cologne. And if I am not from Cologne itself, then neither is Mr Posselt from Munich itself; however, as a Rheinlander like Mrs Hieronymi, I have a regional connection just like Mr Posselt.
And the only reason I am standing here talking on cultural policy issues is because I have had to jump into the breach and replace my honourable friend Karin Junker who is ill and whose illness is too serious for her to be here. So, Mr President, if you hear me making a speech that is completely off the mark, attacking my honourable Christian Democrat friends in the usual battle of principles between left and right, it is because I am not the expert in this particular field that I consider myself to be in other areas.
Thank you for your friendly show of agreement.
Mrs Junker has instructed me to say the following on her behalf: the audiovisual sector is a growth market and a powerful economic factor. Mr Harbour made it perfectly clear in his speech that this is not just a question of the configuration of the market, it is a question of who on the market is exercising what influence and where. To give you a statistic: EUR 65 billion is the estimated turnover in the audiovisual sector alone this year in terms of gross domestic product. And the audiovisual industry is an employment sector, employing 950,000 people. It is this sector that will regulate access to information for the broad mass of people in the future.
The average person, so Karin Junker tells me, watches 206 minutes' television a day and listens to the radio for 3.5 hours. I do not qualify as an average person.
(Applause)
The objective we must work towards, as several honourable Members have explained, is that of a single European API or Application Programming Interface, to give it is proper name. So just as we have a single mobile telephone system, the so-called GSM system, we need one API and not 15 different APIs in the European Union. If we want a competitive market, then we need a single system. Which is why the difference between us and Mr Harbour is easy to explain, because what Mr Harbour has said is precisely the position of someone who insists that isolationism, of an insular nature, will obstruct the creation of this API.
MHP is the only open, interoperable standard which meets the requirements which need to be imposed on this system. The European Commission should, as the Commissioner has already explained in detail in his reply to the five questions put by Mr Rocard, quickly take the initiative and introduce this standard. I share Mr Posselt's view: if the Member States fail to make a move on this issue in time, then we must take the initiative.
The comment that television is the number one source of information does not just hold true for viewers during election broadcasts on the eve of elections in the Federal Republic of Germany; access to television, access to this democratic, pluralistic information system is a fundamental democratic right of all European citizens and needs to be anchored in the plurality of democracy. Access must be guaranteed, irrespective of the form of television on offer in the future. And if the future of television is digital, then access to this digital television system is a basic question of democratic rights, plurality and the freedom of self-determination of our citizens on information matters.
This is the only way of guaranteeing in future that, on the one hand, market suppliers will be able to offer all consumers a complete range and, on the other hand, our citizens the consumers will be able to make use of what is on offer with the greatest possible freedom of choice. We European Socialists here in this Chamber would like to remind Commissioner Liikanen that he promised to implement a single standard by 2004. If the media sector cannot agree on a uniform approach, then we shall go one step further. As Mr Posselt said and as Mrs Echerer said.
Commissioner, the European Socialists in this Chamber therefore call on you to act as quickly as possible so that we can make progress on one of the fundamental questions for the future of a European information society as quickly as possible, but also in as pluralistic and democratic a manner and, my dear Mr Harbour, as uniformly as possible.
(Applause)
Mr President, seeing as there is so much interest in this issue I cannot pass up the opportunity to comment on the resolution that is to be put to a vote.
I agree fully with the European Parliament that digital television as such, including interactive television, has tremendous potential for extending the reach of the information society. The Commission is already actively involved in advancing the role of digital television and promoting interoperability. In particular I would like to mention the eEurope 2005 action plan. This fully recognises the role of digital television in helping to achieve the Lisbon agenda for instance, as an alternative platform for citizens to receive on-line public services. Member States are asked to publish switch-over intentions by the end of 2003.
Next year, the Commission also intends to adopt a communication on digital switch-over. Another communication, on which we are working now and which should be discussed at the Copenhagen European Council later this year, will analyse remaining barriers to open platforms in digital television and 3D mobile communications.
The answers I have just provided to various parliamentary questions have outlined all the steps we are currently taking regarding interoperability in interactive television. It is important that interoperability evolves hand-in-hand with the development of the interactive television market.
Given that interoperability in the field of interactive television is covered by the Electronic Communications Framework Directive we should avoid duplicating regulations by also covering this in the Television Without Frontiers Directive. Together with my colleague, Viviane Reding, we will ensure that complementarity and coherence are maintained between the electronic communications package, dealing with transmission and access issues, and the regulation of contents - for objectives of general interest covered by the Television Without Frontiers Directive, which will be the subject of a review next year.
In conclusion, the Commission welcomes the resolution and calls for the development of digital television and the availability of digital television to the public at large to become a top priority on the political agenda.
We shall now proceed to the vote.
Mr President, on a point of order, I wanted to say that I was going to vote against. I wanted to say it publicly.
You are, of course, within your rights in informing the House of which way you were going to vote, but that does not change the outcome of the vote.
Mr President, I know this does nothing to change the outcome but a great many Members entered the Chamber after the vote. May I suggest that we also return to fixed, reliable voting times on Thursday afternoons, especially as there are several places where the bell cannot be heard. I therefore urgently request that the timetable be rescheduled so that the honourable Members know when there is a vote and where there is not.
Mr Posselt, thank you for your first comment, in particular, to the effect that the outcome of the vote is as it stands and cannot be changed.
Mr President, I should like to go one step further than Mr Posselt. I should like to protest against the fact that the vote is being held now. According to the agenda, we should be voting at 4.30 p.m. and I can assure you that you cannot hear the bell upstairs in the offices. I do not know where your office is and whether or not you can hear the bell from there. We have arranged to vote at 4.30 p.m. and it is wrong to hold the vote now because not everyone in the building has arrived in the Chamber yet.
Mrs Sommer, the Agenda clearly specifies that the vote will take place at 4.30 p.m. or at the end of the debate. My office is on the twelfth floor and I have to say I found the bell ringing rather a nuisance, since they rang it for 15 minutes without a break today. That is too much!
Mr President, you have in principle anticipated my point. Nonetheless, Mr Posselt is right. We need to discuss Thursday afternoon's agenda. I have no wish to gainsay my honourable friend Mr Whitehead, who said at the start of the debate that he had to give his speech and then leave to catch a flight, but to me it is absolutely unbelievable that a Parliament should arrange its schedule to accommodate Members' flight connections.
We in the Group of the Party of European Socialists shall therefore be discussing this with our Rules of Procedure experts. Other groups should do likewise, so that we can return to the old schedule for Thursday afternoons. Otherwise we might as well spare ourselves the effort.
(Applause)
Mr President, I think there are more fundamental questions to be asked following on from what our colleague said. If you look at the total amount of debating time that we had at September I and II and the fact that we are finishing now, the question is why did we need to have two sittings in September at all? It simply is not necessary with the new Rules.
I would ask you Mr President to take back to the Bureau that we are already seeing the highly desirable impact of the Corbett report on the Rules changes. We need to evaluate how many weeks we need to be working here, because, President, we are desperately short of committee time in this Parliament. We have a ludicrously small amount of committee time between now and Christmas to deal ...
(Protests from Mr Posselt)
It is true Mr. Posselt, and I will show you the agenda for my committee. We have a ridiculously small amount of committee time, and we should not be wasting time sitting around here waiting for something to happen, when we could be doing serious political work in Brussels in committee. Contrary to what Mr. Schulz is saying a true democratic Parliament would have a serious look at its workload and - I thank you for the interruption Mr Posselt - I believe there are many people who agree with me. Most of them have gone already, because they do not want to waste their time here on Thursday afternoon.
Mr President, at a more mundane level, I should like to support those who are complaining about the change in time of voting in one regard. When the bell rang - and I did hear it in my office - I looked to the screen to see what was happening. And what did I see, but my esteemed colleague, Mr Harbour, speaking with great authority on the issue in hand with no indication that the votes were to follow next. For all I knew, it could have been a fire alarm or something else. Perhaps the screens could have given us better information about what was coming?
It was clearly indicated on the screen, Mr Chichester. There might be something wrong with yours - I do not know - but the time of the vote was clearly displayed on the screen.
Mr President, I can confirm that the votes were indeed announced on the television screens. And it was thanks to that that I realised it was time to come to the Chamber to vote.
Having said that, I have requested the floor simply in order to say to the British Members that if they think they are wasting their time here and do not have enough time to dedicate to the work of the committees, I suggest that they miss the Brussels sittings. In that way, we will have enough time in Brussels to work in committee and we will be able to dedicate all our time to the plenum here in Strasbourg until Friday morning. I believe that would cause no more problems: we would not waste our time and we would be working under very good conditions.
I can see that feelings run high, and rightly so. If there are no objections, I will give the floor to another two Members who have asked to speak as well, and then we will stop.
Mr President, this is a very naïve discussion by those who are always opposed to Strasbourg. And just what has been decided? More mini plenary sittings have been convened for the next session in Brussels. In other words, there are a few people who never miss a chance to turn everything against Strasbourg.
There is something, however, which I consider to be far more serious: we were told we could not hold a topical and urgent debate this Thursday because we held one during the first session in September. Do you seriously believe that questions of world history, urgent questions should depend on whether or not we have the honour of expressing ourselves on current affairs? I would have thought it more important to use the time available this afternoon to deal with other urgent topics, which normally go by the board because we never have time for them. We would have had time today for anyone with any inclination to notice what we should have. Members of Parliament should be able to speak on important matters when the occasion arises. Today would have been a perfect opportunity.
I therefore urge that urgent matters be allocated the time needed to ensure that human rights issues are not sacrificed just because a few people are in a hurry to get back to their constituencies. They can spend hours in their constituencies. But those who wish to speak because they think it is the right thing to do must have the chance to do so, especially on Thursdays. Thursdays do not end with a few 4 o'clock flights; they should end at 6.30.
The issue you have raised, Mr Mann, has already been raised just now by Mr Posselt, with great feeling, feeling equal to yours, moreover.
Mr President, I should like to pick up on what Mr Harbour said. First, my dear Mr Harbour, you are one of those who sets great store by the Treaty and if you read the Treaty, you will see that we have 12 regular plenary sessions a year and that, if necessary, we can hold additional plenary sessions in Brussels. If we were to take out these six days in the autumn, we would have time for committees, time for week-long surgeries and all the rest, instead of which we could use the time here really profitably.
Secondly, this afternoon's agenda should have included a topical and urgent debate, for example on the coup in Côte d'Ivoire. Today we were told this would be discussed on 9 October. In other words, the Conference of Presidents decided that this urgent matter should be debated on 9 October, i.e. in a fortnight's time, instead of this afternoon, when it could have been slotted in without further ado.
Thirdly, there was no Question Time this week, either to the Council or to the Commission. That, as I said earlier, is a fundamental parliamentary right and the fact that there was no Question Time was a violation of the Rules of Procedure. My dear Mr Harbour, I am very proud of Question Time; it is an achievement which mirrors a long parliamentary tradition in Great Britain.
This line of reasoning, which appears to be common to the different groups, is extremely interesting!
Mr President, to return to our same topic of conversation, listening to Mr Harbour, Mr Mann, Mr Posselt and Mrs Grossetête, I now know why group chairman Poettering always looks so pale.
Discussions within the European People's Party are so lively that it is a pleasure to listen to them. Perhaps you will invite us into your group one day so that we can share in your joy.
(Applause)
But there is one thing we should learn from the debate, and I address this comment quite pointedly to the Group of the Party of European Socialists. The Corbett reform has been a help, we can see that every lunchtime when it comes to the vote. We have saved time. But to save time and then not use it for parliamentary business is wrong.
(Applause)
I therefore think - and we shall be doing as much in the Group of the Party of European Socialists - that both you, Mr Vice-President, in the Bureau, and the groups at the Conference of Presidents should retable the question of the agenda, because if today is anything to go by, we cannot go on like this.
(Applause)
My response is addressed to you, Mr Schultz, and to Mr Harbour and the other Members who mentioned the Bureau. The agenda is drawn up by your heads of group, by our group chairmen, at the Conference of Presidents. It is not decided by the Bureau, which has other, less important tasks. You should therefore reintroduce this debate in discussions within your groups so that the chairmen are informed of the situation which has arisen this afternoon, which, regardless of the different points of view, everyone has found a little odd. Now, Mr Schultz has issued a challenge and Mr Elles is going to respond to it.
Mr President, on a point of order, firstly as Mr Schulz will well know, as he sees the lively debates in our group which go on in public and in private, we have already attracted one of his members, Mr Balfe, who is a member of our group now. We welcome any others who wish to cross the floor because we would like to have an overall majority in this Parliament, as we have in the Quaestors!
Secondly, Mr Schulz is quite right that we need to fill up the time. Perhaps that is why Mr Poettering is looking a little pale, perhaps it is overwork. As far as time is concerned, while we are in Strasbourg we should use it to full effect, otherwise it just influences the other part-sessions where we then have to do things that we would not otherwise do.
Ladies and gentlemen, you have achieved the goal you set yourselves of continuing until 4 p.m. for it was clear that that was your aim.